Exhibit 10.1

AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (“2017 Agreement” and
“Agreement”) is made as of the 30th day of October, 2017, by and among TRANSCAT,
INC. (“Borrower”), a corporation formed under the laws of the State of Ohio with
offices at 35 Vantage Point Drive, Rochester, New York 14624, and MANUFACTURERS
AND TRADERS TRUST COMPANY (“Lender”), a New York banking corporation, with
offices at 3 City Center, 180 S. Clinton Avenue, Rochester, NY 14604.

Reference is made to the Credit Facility Agreement made between Borrower and
Lender dated September 20, 2012, as amended by Credit Facility Agreement
Amendment 1 dated August 26, 2014, Credit Facility Agreement Amendment 2 dated
December 30, 2015, and Credit Facility Agreement dated March 31, 2016
(collectively, the “2012 Agreement”). This Agreement continues the obligations
under, but amends, restates and replaces in its entirety, the 2012 Agreement.
Nothing contained in this Agreement shall be construed to be payment of the
obligations of the Borrower under the 2012 Agreement or to extinguish, release,
or discharge, or constitute, create, or effect a novation of, or an agreement to
extinguish, the obligations of the Borrower with respect to the 2012 Agreement.
References in all documents and agreements between and among the Loan Parties
and any of them and Lender to the 2012 Agreement shall be deemed to be
references to this Agreement and all collateral for the obligations under the
2017 Agreement shall be Collateral hereunder.

ARTICLE 1 - DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. The following terms shall have the following meanings unless
otherwise expressly stated herein:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

“Affiliate” means any Person which directly or indirectly, or through one or
more intermediaries, Controls or is Controlled by or is under Common Control
with the applicable Person; provided, however, that the neither Lender, nor any
its Affiliate, shall be considered an Affiliate of any Loan Party.

--------------------------------------------------------------------------------



“Agreement” means this Amended and Restated Credit Facility Agreement, as
amended, supplemented, modified or restated from time to time.

“Applicable Rate” means the per annum percentage points shown in the applicable
column of the table below based on the applicable Leverage Ratio, calculated for
Borrower on a consolidated basis with its Subsidiaries and without duplication
in accordance with GAAP:

Level       Leverage Ratio       Applicable LIBOR Margin       Applicable Unused
Fee I ≥2.50 2.15% 0.25% II ≥ 2.00 and <2.50 to 1.00 1.90% 0.25% III ≥ 1.50 and <
2.00 to 1.00 1.65% 0.25% IV  ≥ 1.00 and < 1.50 to 1.00 1.20% 0.20% V < 1.00 to
1.00 0.75% 0.20%



The Applicable Rate on the date of this Agreement shall be determined based upon
the certificate of the Chief Financial Officer of Borrower delivered pursuant to
Section 5.1(m). As of the date of this Agreement Level II is applicable.
Commencing with the end of the quarter ending on or about September 30, 2017,
changes, if any, in the Level applicable to Loans will be effective on the fifth
Business Day following receipt of a Compliance Certificate showing a different
level should be applied. In the event that any Compliance Certificate is not
delivered by the date required, pricing will revert to Level I until the fifth
(5th) day following the date of delivery of the delayed Compliance Certificate,
at which time pricing will be adjusted to the applicable level shown by such
Compliance Certificate. Upon the occurrence of a Default or Event of Default,
the Applicable Rate shall immediately be adjusted to Level I and no reduction
shall occur thereafter unless the Default or Event of Default is waived in
writing by the Lender.

“Automatic Adjustment Rate Determination Date” means, with respect to LIBOR
Loans other than Daily LIBOR Loans, two (2) LIBOR Business Days before the first
day of the applicable Interest Period.

“Automatic Continuation Option” means, with respect to any LIBOR Loan, the
option to have the then-current Interest Period duration, as previously selected
by Borrower, remain the same for the succeeding Interest Period.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Lender or any of its Affiliates: (a) credit cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Breakage Costs” means amounts covered by Section 3.7.

2

--------------------------------------------------------------------------------



“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banking institutions in New York, New York are authorized or
required by law or other governmental action to remain closed for business, and
as applicable to LIBOR Loans, that is also a day on which dealings in United
States dollar deposits are carried on by banking institutions in the London
interbank market.

“Capital Expenditure” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” means the obligations of the applicable Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
at any time representing in the aggregate more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Lender for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets or property of whatever kind and nature
with respect to which the Lender has a Lien under any Security Document.

3

--------------------------------------------------------------------------------



“Compliance Certificate” the covenant compliance certificate delivered on a
fiscal quarterly basis by Borrower to Lender in the form of Exhibit A attached
hereto, including (i) a certification of the Chief Financial Officer of Borrower
certifying that no Event of Default or Default has occurred, or if a Default has
occurred identifying it and describing any planned response, and (ii) a
certification to the accuracy of an attached schedule showing computation of
financial covenants contained in Article 8 hereof.

“Continuation Date” means the date that Borrower’s election to continue a LIBOR
Loan for another Interest Period becomes effective in accordance with this
Agreement.

“Controls” (including the terms “Controlled By” or “Under Common Control”)
means, the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Conversion Date” means the date that Borrower’s election to convert a LIBOR
Loan to a LIBOR Loan with another Interest Period becomes effective in
accordance with this Agreement.

“Daily LIBOR Loan” means a LIBOR Loan with respect to which the rate is adjusted
and determined daily.

“Default” means any event, action, inaction, occurrence, or condition which with
notice or passage of time, or both, would constitute an Event of Default.

“Default Rate” means the rate described in Section 3.10.

“Domestic Subsidiaries” means any domestic Subsidiary which has assets in the
aggregate of at least $100,000.

“Draw Date” means in relation to each Loan, the date that such Loan is made or
deemed to be made to Borrower pursuant to this Agreement.

“EBITDA” means, for any Person for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary non-cash charges
for such period and (v) any other non-cash charges for such period, including
compensation expense from options or stock grants (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period
and any non-cash charge that relates to the write-down or write off of
inventory, asset impairment (other than goodwill) or reserve expense), minus (b)
without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(v) taken in a prior period and (ii) any extraordinary gains and any
non-cash items of income for such period, all calculated for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

4

--------------------------------------------------------------------------------



“Environment” means any water, including, but not limited to, surface water and
ground water or water vapor; any land, including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.

“Environmental Laws” means all present and future federal, state and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the regulations, rules, ordinances, bylaws, policies,
guidelines, procedures, interpretations, decisions, orders and directives of
Governmental Authorities with respect thereto.

“Environmental Permits” means all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of the Improvements
and/or as may be required for the storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether incorporated or
unincorporated) which together with the Borrower is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

5

--------------------------------------------------------------------------------



“Event of Default” means the occurrence of any event described in Section 10.1.

“Excluded Taxes” means, with respect to the Lender, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which it is organized or in
which its principal office is located or in which its applicable lending office
is located, and/or (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located.

“Facility” means the Revolving Credit Facility or the Term Loan Facility, as the
case may be.

“Financial Statements” means Borrower’s audited consolidated financial statement
and internally prepared quarterly financial statement described in Section
4.6(a).

“Fiscal Quarter” means any of the quarterly accounting periods of Borrower
ending on or about March 31, June 30, September 30, and December 31 in each
year.

“Fiscal Year” means the annual accounting period of Borrower ending on or about
March 31 of each year.

“Fixed Charges” means with reference to any period and calculated for the
Borrower and its Subsidiaries on a consolidated basis without duplication, the
sum of (i) cash Interest Expense, (ii) prepayments, if any, of the Term Loan,
(iii) prepayments, if any, of the Revolving Credit Loans that are required due
to a permanent termination or reduction of the Revolving Line Commitment, (iv)
scheduled principal payments, (v) loan fees on Indebtedness due during such
period, (v) expense for taxes paid in cash, (vi) permitted Restricted Payments
paid in cash, (vii) Capital Lease Obligation payments and (viii) cash
contributions to any Plan.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
of fiscal quarter of the Borrower for the most-recently ended four Fiscal
Quarters, of (a) EBITDA minus the unfinanced portion of Capital Expenditures to
(b) Fixed Charges, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Forfeiture Action” means any action, including investigations, hearings, and
other legal proceedings, before any Governmental Authority that are reasonably
expected to result in seizure of any property or asset which could reasonably be
expected to have a Material Adverse Effect.

“GAAP” and “Generally Accepted Accounting Principles” means generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession in the United
States of America, which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

6

--------------------------------------------------------------------------------



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Substances” means, without limitation, any explosives, radon,
radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, and any other
material defined as a hazardous substance in any Environmental Laws including
among others the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Sections 9601, et. seq.; the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. Sections 1801, et.
seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Sections
6901, et. seq.; Articles 15 and 27 of the New York State Environmental
Conservation Law or any other federal, state, or local law, regulation, rule,
ordinance, bylaw, policy, guideline, procedure, interpretation, decision, order,
or directive, whether existing as of the date hereof, previously enforced or
subsequently enacted.

“Improvements” means any and all real property and improvements owned, leased or
used by any of the Loan Parties.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) obligations under any liquidated
earn-out and (l) obligations of such Person to purchase securities or other
property arising out of or in connection with the sale of the same or
substantially similar securities or property or any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

7

--------------------------------------------------------------------------------



“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Loan Party under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes.

“Intellectual Property” means:

(a)

(i) patents and patent rights, (ii) trademarks, trademark rights, trade names,
trade name rights, corporate names, business names, domain names, trade styles,
service marks, logos and general intangibles of like nature, (iii) copyrights,
in each case whether registered, unregistered, or under pending registration
and, in the case of any such that are registered or under pending registration,
whether registered or under pending registration under the laws of the United
States or any other country, (iv) industrial designs, and (v) trade secrets,
proprietary information, and know-how,

    (b)

reissues, continuations, continuations-in-part and extensions of any
Intellectual Property referred to in clause (a), and

    (c)

rights relating to any Intellectual Property referred to in clause (a) or (b),
including rights under applications (whether pending under the laws of the
United States or any other country) or licenses relating thereto.

“Interest Expense” means, with reference to any period, the interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.

“Interest Period” means, (i) with respect to any LIBOR Loan other than a Daily
LIBOR Loan, the period commencing on the Draw Date or Continuation Date for such
LIBOR Loan and ending on the date that shall be the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) of the
calendar month that is one (1), two (2), three (3) or six (6) months after the
commencement of such period, in accordance with Borrower’s election made
pursuant to the terms of this Agreement; provided, however, that if an Interest
Period would end on a day that is not a LIBOR Business Day, such Interest Period
shall be extended to the next succeeding LIBOR Business Day, unless such next
succeeding LIBOR Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the immediately preceding LIBOR Business
Day, and (ii) with respect to a Daily LIBOR Loan, one day, provided, however,
that if an Interest Period would end on a day that is not a LIBOR Business Day,
such Interest Period shall be extended to the next succeeding LIBOR Business
Day.

8

--------------------------------------------------------------------------------



“Letter(s) of Credit” means letters of credit described in Section 2.5.

“Letter of Credit Fees” has the meaning given in Section 2.5(c).

“Letter of Credit Obligations” means the sum of the face amount of all
outstanding Letters of Credit and all unpaid reimbursement and indemnity
obligations under the Reimbursement Agreements related to Letters of Credit.

“Leverage Ratio” means on any date, the ratio of (a) Total Funded Indebtedness
on such date to (b) EBITDA for the period of four consecutive Fiscal Quarters
ended on such date (or, if such date is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended prior to such
date), all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, provided that solely for purposes of Section 8.1,
to the extent the Borrower or any Subsidiary makes any acquisition permitted
pursuant to Section 7.4 or disposition of assets outside the ordinary course of
business that is permitted by Section 7.5 during the period of four Fiscal
Quarters of the Borrower most recently ended, the Leverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a financial officer of
the Borrower), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four Fiscal Quarter period.

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
1/16th of 1%) obtained by dividing (i) the applicable London Interbank Offered
Rate as applicable in accordance with the LIBOR Rate selected by Borrower for
each Loan, or in the case of Daily LIBOR Loans, each day (or if such day is not
a LIBOR Business Day, as fixed in the same manner on the immediately preceding
LIBOR Business Day, which day’s rate shall, unless otherwise provided for, apply
to the immediately succeeding non-LIBOR Business Days), as set and administered
by ICE Benchmark Administration Limited (or such other administrator of LIBOR,
as may be duly authorized by the UK Financial Conduct Authority or such other
proper authority from time to time) for United States dollar deposits in the
London interbank market at approximately 11:00 a.m. London, England time (or as
soon thereafter as practicable), as determined by the Lender from any broker,
quoting service or commonly available source utilized by the Bank, by (ii) a
percentage equal to 100% minus the stated maximum rate of all reserves required
to be maintained against “Eurocurrency Liabilities” as specified in Regulation D
(or against any other category of liabilities which includes deposits by
reference to which the interest rate on any LIBOR Rate Loan or Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States’ office of a bank to United States’
residents) on such date to any member bank of the Federal Reserve System.
Notwithstanding any provision above, the practice of rounding to determine LIBOR
may be discontinued at any time in the Lender’s sole discretion. In the event
the applicable London Interbank Offered Rate index (“Index”) utilized for
determining LIBOR shall, at any time, be less than zero, such Index shall be
deemed to be zero (0.00) for all purposes herein (“Negative Index Restriction”).
Notwithstanding the foregoing, to the extent an interest rate Swap Agreement
between Borrower and the Lender shall at any time be in effect in connection
with a credit facility under this Agreement, the Negative Index Restriction
shall not apply to such credit facility during such period as the Swap Agreement
is in effect; provided, however, at such time and to the extent such Swap
Agreement is terminated, cancelled or otherwise not in effect, the Negative
Index Restriction shall be deemed reinstated.

9

--------------------------------------------------------------------------------



“LIBOR Business Day” means any day on which dealings in United States dollar
deposits are carried on by banking institutions in London that is also a
Business Day.

“LIBOR Loan” means any Loan when and to the extent that the interest rate for
such Loan is determined by reference to LIBOR.

“LIBOR Rate” means, as selected by the Borrower for the respective LIBOR Loan
under the Revolving Credit Facility or Term Loan Facility, the one-month,
two-month, three-month or six-month LIBOR, each with an Interest Period of equal
duration, or in the case of a Daily LIBOR Loan, the one-month LIBOR with an
Interest Period of one day, in all cases plus the Applicable Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means (without duplication) any amount disbursed by Lender to or on
behalf of the Borrower under the Loan Documents, whether such amount constitutes
an original disbursement of funds or the continuation of any amount outstanding
under any Facility, or reimbursement related to Letters of Credit.

“Loan Documents” means the Agreement, each Note, the Security Documents, any
Reimbursement Agreements, and all other agreements, documents and certificates
executed with, by or in favor of Lender at any time in connection therewith. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantors” means each Loan Party other than the Borrower.

“Loan Guaranty” means each Guaranty in form and substance satisfactory to the
Lender, delivered by each Loan Guarantor that is a Domestic Subsidiary, as it
may be amended or modified and in effect from time to time.

10

--------------------------------------------------------------------------------



“Loan Parties” means the Borrower, the Borrower’s Domestic Subsidiaries, and any
other Person who executes and delivers a Loan Guaranty or Security Agreement
with respect to the Obligations, and their respective successors and assigns.

“Loans” means the loans and advances, or if applicable, portions thereof, made
by the Lender pursuant to this Agreement.

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, financial condition, prospects or liabilities of the
Borrower or of the Loan Parties taken as a whole, (ii) material impairment of
the legal ability of any of the Loan Parties to perform their obligations under
this Agreement or any of the Loan Documents in any material respect, (iii) any
adverse effect on the binding nature, validity or enforceability of any Loan
Document as an obligation of any Loan Party that is a party thereto, and (iv)
material impairment of the rights and remedies of the Lender under this
Agreement or any of the Loan Documents, including without limitation impairment
or unenforceability of the perfection or priority of any Lien held by the
Lender.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries, taken as a whole, in an aggregate
principal amount exceeding $500,000. For purposes of determining Material
Indebtedness, the “obligations” of the Borrower or any Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Minimum Borrowing Amount” means (i) for any Daily LIBOR Loan, any whole dollar
increment, and (ii) for any other LIBOR Loan, $250,000, with minimum increments
of $100,000 above such amount.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.

“Net Income” means for the applicable period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or requirement
of law applicable to such Subsidiary.

11

--------------------------------------------------------------------------------



“Note(s)” means the Revolving Credit Note, the Term Loan Note, and any other
note made in connection herewith.

“Obligations” means and shall include all of the Loan Parties’ obligations to
the Lender or any Affiliate of Lender of any kind or nature, arising now or in
the future under or related to the Loan Documents including obligations related
to any Note, Letter of Credit Obligations, Banking Services Obligations, Swap
Obligations, other transactions related to the Loan Parties’ dealings with the
Lender, interest accruing after the filing of any petition or assignment in
bankruptcy or for reorganization by or against the Loan Parties (whether or not
such a claim for such post-petition interest is allowed in the proceedings),
indemnities, fees, charges, expenses, and amounts payable with respect to
Guarantees.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person (other than operating leases).

“Organizational Documents” means, as applicable to the particular Person, the
certificate or articles of incorporation or formation, bylaws, operating
agreement, certificate of partnership, partnership agreement, management
agreements, and other similar documents and agreements related to formation and
governance.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

               (a)

such Acquisition is not a hostile or contested acquisition;
 

(b)

the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Closing Date and any business
activities that are substantially similar, related, or incidental thereto;
 

(c)

both before and after giving effect to such Acquisition and the Loans (if any)
requested to be made in connection therewith, each of the representations and
warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Lender has been notified in writing by the Loan Parties that any
representation or warranty is not correct and the Lender has explicitly waived
in writing compliance with such representation or warranty) and no Default
exists, will exist, or would result therefrom;

12

--------------------------------------------------------------------------------



               (d) as soon as available, but in any event prior to such
Acquisition, the Borrower have provided the Lender (i) notice of such
Acquisition and financial projections and (ii) a copy of all business and
financial information reasonably requested by the Lender including historical
financial statements and statements of cash flow;
  (e)

if such Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower and a Loan Party pursuant to the terms
of this Agreement;
 

(f)

if such Acquisition is an acquisition of assets, the Acquisition is structured
so that the Borrower shall acquire such assets;
 

(g)

if such Acquisition is an acquisition of Equity Interests, such Acquisition will
not result in any violation of Regulation U;
 

(h)

no Loan Party shall, as a result of or in connection with any such Acquisition,
assume or incur any direct or contingent liabilities (whether relating to
environmental, tax, litigation, or other matters) that could be reasonably
expected to have a Material Adverse Effect;
 

(i)

in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person shall be terminated unless the Lender in its
sole discretion consents otherwise, and in connection with an Acquisition of the
assets of any Person, all Liens on such assets shall be terminated;
 

(j)

before and after giving effect to the Acquisition, the Borrower shall be in
compliance with all financial covenants contained herein; and
 

(k)

no more than an aggregate of $20,000,000 of Acquisitions shall have been
financed, directly or indirectly, with the Revolving Credit Facility in each
Fiscal Year ending thereafter.

“Permitted Consignment Inventory” means, provided there exists no Event of
Default, inventory in the maximum aggregate amount of $100,000 at any one time
which may be held by third parties on a consignment basis for Canadian west
coast distribution. The Borrower shall provide to Lender upon its request
therefor, a detailed listing of all consignment arrangements and the Inventory
thereunder.

“Permitted Encumbrances” means:

13

--------------------------------------------------------------------------------



               (a)

Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.04;
 

(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like
Liens imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 6.5;
 

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;
 

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
 

(e)

judgment liens in respect of judgments that do not constitute an Event of
Default under Section 10.1(k); and
 

(f)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

               (a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;
 

(b)

investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

14

--------------------------------------------------------------------------------



               (d)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above; and
 

(e)

money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Person” means any natural person, sole proprietorship, or other entity of any
kind or nature including any corporation, partnership, trust, unincorporated
organization, limited liability company, unlimited liability company, mutual
company, joint stock company, estate, union, employee organization, or
Governmental Authority.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest announced by the Lender from time to
time as its prime commercial lending rate, which rate is not intended to be the
lowest rate of interest charged by Lender to its borrowers.

“Prime Rate Loan” means a Loan when and to the extent that the interest rate for
such Loan is determined by reference to Prime Rate.

“Principal Office” means the Lender’s office at 3 City Center, 180 S. Clinton
Avenue, Rochester, New York 14604.

“Reimbursement Agreements” has the meaning given to it in Section 2.5(b), and
includes any reimbursement agreements made in connection with letters of credit
still outstanding issued by Lender for the account of any of the Loan Parties
prior to the date of this Agreement.

“Reimbursement Obligations” shall have the meaning assigned to such term in
Section 2.5(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the same meaning as given to that term in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601(22), and the regulations promulgated thereunder.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

15

--------------------------------------------------------------------------------



“Revolving Credit Commitment” means the commitment of the Lender to make
Revolving Credit Loans (including the obligation of the Lender to issue Letters
of Credit for the account of the Borrower).

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.1 of this Agreement.

“Revolving Credit Loan” means a loan made by the Lender to Borrower under the
Revolving Credit Facility.

“Revolving Credit Note” means the Amended and Restated Revolving Credit Note
issued pursuant to Section 2.2, as such Note may be amended, modified or
restated from time to time.

“Revolving Credit Termination Date” means October 29, 2021, or such later date
as may be agreed by the Lender in its sole discretion in writing.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SEC” means the United States Securities and Exchange Commission.

“Security Documents” means those documents set forth on Schedule 1.1.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to the Obligations to the written
satisfaction of the Lender in its sole discretion.

“subsidiary” means with respect to any Person (the “Parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the Parent in the
Parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the Parent or one or more subsidiaries of the Parent or by the
Parent and one or more subsidiaries of the Parent.

“Subsidiary” means any subsidiary of the Borrower or a Loan Party, as
applicable.

16

--------------------------------------------------------------------------------



“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” shall have the meaning set forth in Section 2.6 hereof.

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.6 of this Agreement.

“Term Loan Maturity Date” means October 29, 2022.

“Term Loan Note” means the Term Loan Note issued pursuant to Section 2.7, as
such Note may be amended, modified or restated from time to time.

“Total Funded Indebtedness” means, in respect of any Person, (i) all long term
Indebtedness of such Person, (ii) all payments in respect of item (i) above that
were required to be made within one year prior to the date of any determination
of Total Funded Indebtedness, if the obligation to make such payments shall
constitute a current liability of the obligor under GAAP (nothing herein shall
be construed to include accounts payable), (iii) all capitalized rentals of such
Person, and (iv) interest bearing Indebtedness for borrowed money (other than
long term Indebtedness) having a maturity of less than one year.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2 Interpretation. This Agreement has been prepared with the cooperation of
counsel for each of the parties, and shall not be construed as against any
particular party as drafter. Unless otherwise expressly provided in this
Agreement, the following interpretations shall apply:

(a) references in this Agreement to statutes shall include any amendments,
modifications, supplements and successors of the same, and any rules and
regulations promulgated thereunder,

17

--------------------------------------------------------------------------------



(b) definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined,

(c) references to Persons shall include their permitted successors and assigns,
and in the case of any Governmental Authority, any Person succeeding to its
functions and capacities,

(d) references to agreements (including exhibits and schedules thereto),
instruments, and documents, shall include amendments, supplements, assignments,
and replacements subject to any restrictions on amendments, supplements,
assignments, and replacements set forth in the Loan Documents,

(e) references to specific sections, articles, annexes, schedules, and exhibits
are to those within or included as part of this Agreement,

(f) words importing gender shall include the other gender,

(g) the singular shall include the plural and the plural shall include the
singular,

(h) the words, “including”, “include”, and “includes” shall be deemed to be
followed by the words “without limitation”,

(i) each authorization herein shall be deemed irrevocable and coupled with an
interest,

(j) obligations or liabilities of the Loan Parties, or any of them, to which
this Agreement makes reference shall be joint and several,

(k) the words “herein”, “hereof”, and “hereunder” and words of similar import
shall refer to this Agreement in its entirety and not to any particular
provision hereof,

(l) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights,

(m) the word “will” shall have the same meaning and effect as the word “shall”,

(n) an Event of Default is deemed to be continuing until it has been waived in
writing by the Lender, and

(o) captions and headings are for ease of reference only and shall not affect
the construction hereof.

18

--------------------------------------------------------------------------------



1.3 Accounting Terms, GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Lender that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Lender
notifies the Borrower that Lender will require an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE 2 - CREDIT FACILITIES

2.1 Revolving Credit Commitment. The Lender agrees, subject to the terms and
conditions of this Agreement, to make Revolving Credit Loans to the Borrower
from time to time from the Closing Date up to but not including the Revolving
Credit Termination Date in an aggregate principal amount not to exceed at any
time outstanding Thirty Million Dollars ($30,000,000) (the “Revolving Credit
Commitment”) minus the amount of then outstanding Letter of Credit Obligations.
Expressly subject thereto, the Borrower may borrow, prepay pursuant to Section
3.3(b), and reborrow under this Section 2.1. Revolving Credit Loans made under
the 2012 Agreement that are outstanding on the Closing Date shall remain
outstanding as Revolving Credit Loans hereunder.

2.2 Revolving Credit Note. The Borrower’s obligation to pay the principal of,
and interest on, the Revolving Credit Loans made by Lender shall be evidenced by
an amended and restated promissory note in the aggregate principal amount of
Lender’s Revolving Credit Commitment duly executed and delivered by the Borrower
substantially in the form of Exhibit B, with blanks appropriately completed in
conformity herewith. The Revolving Credit Note shall be entitled to the benefits
of the Loan Documents. Lender will note on its internal records the amount of
each Revolving Credit Loan made by it and each payment in respect thereof and
prior to any transfer of all or any portion of its Revolving Credit Note will
endorse thereon the outstanding principal amount of Revolving Credit Loans
evidenced thereby. Failure to make any such notation or any error in such
notation shall not affect the Borrower’s obligations in respect of such
Revolving Credit Loans.

2.3 Revolving Credit Facility Interest.

(a) Available Rates. Except as elsewhere provided in this Agreement with respect
to Prime Rate Loans, Revolving Credit Loans shall be Daily LIBOR Loan unless in
accordance with this Agreement the Borrower has requested that a Revolving
Credit Loan be another LIBOR Loan, in which case such Loan shall be the
applicable other LIBOR Loans.

(b) LIBOR Loans. Interest shall accrue each day on each LIBOR Loan, from and
including the first day of each Interest Period applicable thereto until, but
not including, the last day of each such Interest Period or the day the LIBOR
Loan is paid in full (if sooner) at a rate per annum equal to the LIBOR Rate for
the applicable Interest Periods, as determined using LIBOR in effect on the
dates described in Section 3.1(c), as applicable.

19

--------------------------------------------------------------------------------



(c) Prime Rate Loans. Interest shall accrue on Prime Rate Loans, from and
including the first date the respective Loan becomes a Prime Rate Loan to, but
not including, the day such Prime Rate Loan is paid in full or converted back to
a different type of Loan, at the rate per annum equal to the Prime Rate. Any
change in the Prime Rate shall be effective on the date of such change.

2.4 Revolving Credit Facility Payments.

(a) Interest. All accrued interest shall be due and paid on the first day of
each month. Except as otherwise provided herein, all accrued and unpaid interest
shall be due and paid in full on the Revolving Credit Termination Date.

(b) Principal. Except as otherwise provided herein, all principal with respect
to Revolving Credit Loans shall be due and paid in full on the Revolving Credit
Termination Date.

(c) Unused Commitment Fee. Borrower agrees to pay to the Lender an unused fee
equal to the Applicable Rate on the average amount of the Revolving Credit
Commitment unused during each Fiscal Year through and including the Revolving
Credit Termination Date. Such fee shall be payable on the first day of each
November, February, May, and August. The Lender is hereby authorized to charge
Borrower’s account with Lender for the amount of such fee. The Lender will send
Borrower an invoice setting forth the amount of such fee and the basis upon
which it was calculated.

(d) Reduction of Revolving Credit Commitment. The Borrower shall have the right,
upon at least ten (10) Business Days’ notice to the Lender, to terminate in
whole or reduce in part the unused portion of the Revolving Credit Commitment on
the following terms and conditions:

(i) each partial reduction in the Revolving Credit Commitment shall be in the
amount of at least $1,000,000, and if greater than $1,000,000, in increments of
$1,000,000;

(ii) no reduction in the Revolving Credit Commitment shall be permitted if,
after giving effect thereto, and to any prepayment made therewith, the
outstanding and unpaid principal amount of the Revolving Credit Loans plus the
Letter of Credit Obligations exceeds the Revolving Credit Commitment; and

(iii) the Revolving Credit Commitment, once reduced or terminated, may not be
reinstated.

(e) Use of Proceeds. The Revolving Credit Facility, to the extent available,
must be used to support Letters of Credit and for working capital, capital
expenditures, acquisitions, stock repurchases and general corporate purposes.

20

--------------------------------------------------------------------------------



2.5 Letters of Credit Subfacility.

(a) Letters of Credit Subfacility. Subject to the terms and conditions of this
Agreement and provided the Borrower complies with all reasonable and customary
application requirements of the Lender for issuing letters of credit, prior to
the Revolving Credit Termination Date the Lender agrees to issue and extend
standby and commercial letters of credit (“Letters of Credit”) for the account
of Borrower in amounts approved by the Lender up to an aggregate face amount
outstanding at any one time of $2,000,000; provided, however, that (i) unless
otherwise agreed by Lender no Letter of Credit shall have an expiration date
that is later than the Revolving Credit Termination Date; and (ii) Borrower
shall not request that the Lender issue any Letter of Credit, if, after giving
effect to such issuance, the sum of the aggregate Letter of Credit Obligations
plus the aggregate outstanding principal amount of all outstanding Revolving
Credit Loans would exceed the Revolving Credit Commitment. At least two (2)
Business Days prior to the date a Letter of Credit is to be issued, the Lender
must receive notice from the Borrower (in writing or by confirmed telefacsimile)
specifying the proposed terms of the Letter of Credit including the beneficiary,
the face amount, the draw terms, the maturity date, and the nature of the
transactions or obligations to be supported thereby. All Letters of Credit
issued under the 2012 Agreement and outstanding on the Closing Date shall remain
outstanding as Letters of Credit covered hereby.

(b) Reimbursement Agreements. Prior to issuance of each Letter of Credit, the
Borrower will execute a Reimbursement Agreement (each a “Reimbursement
Agreement”) in form and substance satisfactory to Lender, documenting its
Obligations with respect to such Letter of Credit. Obligations under the
Reimbursement Agreements are called herein “Reimbursement Obligations”. To the
extent of any conflict between the terms of this Agreement and the Reimbursement
Agreements or any letter of credit application, the terms of this Agreement
shall control.

(c) Fees. The Borrower will pay to the Lender non-refundable Letter of Credit
fees quarterly in arrears, for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, on the
aggregate outstanding face amount of Letters of Credit calculated at the
Applicable Rate (as related to LIBOR Loans) on the basis of a 360-day year for
the actual number of days elapsed. Borrower also will pay to the Lender its
issuance fees and any and all reasonable and customary administrative, issuance,
amendment, payment and negotiation charges with respect to Letters of Credit.
All such charges shall be deemed earned in full on the date when the same are
due and payable hereunder and shall not be subject to rebate or pro-ration upon
the termination of this Agreement for any reason.

21

--------------------------------------------------------------------------------



(d) Reimbursement Payments.

(i) To induce the Lender to issue and maintain Letters of Credit, Borrower
agrees to pay or reimburse Lender (i) within one (1) Business Day after Borrower
receives notice from Lender that any draft or draw request has been properly
presented under any Letter of Credit, or, if the draft of draw request is for
payment at a future date, within one (1) Business Day before the payment date
specified in the draw request, the amount paid or to be paid by the Lender and
(ii) promptly, upon demand, the amount of any additional fees Lender customarily
charges for confirming, negotiating or amending letter of credit agreements, for
honoring drafts and draw requests, and taking similar action in connection with
letters of credit. If Borrower does not timely pay or reimburse Lender for any
drafts or draw requests paid or to be paid, Lender shall fund the Borrower’s
reimbursement obligations under the Revolving Credit Facility and the proceeds
of the Revolving Credit Loan shall be retained by Lender to pay Borrower’s
unpaid reimbursement obligations. If a sufficient Revolving Credit Loan is
available under the Revolving Credit Facility, failure of the Borrower to timely
reimburse the Lender for any drafts or draw requests paid or to be paid shall
not in and of itself constitute an Event of Default. If a Revolving Credit Loan
is not available under the Revolving Credit Facility to fund the reimbursement
obligations, then Borrower’s failure to timely reimburse the Lender for any
drafts or draw requests paid or to be paid shall constitute an Event of Default
and the reimbursement obligation shall constitute a demand obligation for which
demand has been made. Borrower’s reimbursement obligations shall accrue interest
at the Default Rate applicable to Revolving Credit Loans that are Prime Rate
Loans, from the date the Lender pays the applicable draft or draw request
through the date the Lender is paid or reimbursed by Borrower, whether by a
Revolving Credit Loan or otherwise. Borrower’s obligations under this Section
2.5(d)(i) are absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that Borrower may
have at any time against the Lender or any other Person.

(ii) Lender shall promptly notify Borrower of the date and amount of any draft
or draw request presented for honor under any Letter of Credit (but failure to
give notice will not affect Borrower’s obligations under this Agreement). Lender
shall pay the requested amount upon presentment of a draft or draw request
unless presentment on its face does not comply with the terms of the applicable
Letter of Credit. When making payment, the Lender may disregard (i) any default
or potential default that exists under any other agreement and (ii) obligations
under any other agreement that have or have not been performed by the
beneficiary or any other Person (and Lender is not liable for any of those
obligations). Borrower’s reimbursement obligations to Lender under this Section
2.5(d) are absolute and unconditional irrespective of, and Lender is not
responsible for, (A) the validity, enforceability, sufficiency, accuracy, or
genuineness of documents or endorsements (even if they are in any respect
invalid, unenforceable, insufficient, inaccurate, fraudulent, or forged), (B)
any dispute by any Person with or any Person’s claims, setoffs, defenses,
counterclaims, or other rights against Lender or any other Person, or (iii) the
occurrence of any potential Default or Default.

(iii) Upon any demand by Lender during the continuance of any Event of Default,
Borrower shall provide to Lender cash collateral in an amount equal to one
hundred five percent (105%) of the then-existing Letter of Credit Obligations.
Any cash collateral provided by Borrower to Lender in accordance with this
Section 2.5(d) shall be deposited by Lender in a controlled cash collateral
account pledged to the Lender and, (i) upon a draw under such Letters of Credit,
Lender may fund Reimbursement Obligations from the cash collateral account, and
(ii) upon the surrender of any Letter of Credit, Lender shall deliver the
appropriate funds on deposit in such collateral account to Borrower.

(e) Indemnity. The Borrower hereby agrees to indemnify and hold harmless the
Lender from and against any and all losses, liabilities, claims, damages, costs,
or expenses of any kind or nature (including consequential damages) that it may
incur or that may be claimed against it by reason of or related in any manner to
the Letters of Credit; provided, however, that the Borrower shall not be
required to indemnify the Lender from and against any such losses, liabilities,
claims, damages, costs, or expenses to the extent, but only to the extent, that
they are caused by a failure to honor a draw under a Letter of Credit that
conforms strictly to the requirements of the Letter of Credit, by a failure to
perform contractual obligations, or by the willful misconduct or gross
negligence of the Lender. This indemnity obligation shall survive termination of
this Agreement.

22

--------------------------------------------------------------------------------



2.6 Term Loan. On the Closing Date the Lender shall make a term loan (the “Term
Loan”) to Borrower in the principal amount of Fifteen Million Dollars
($15,000,000). The outstanding balance of the Term Loan made by the Lender to
the Borrower on March 31, 2016 shall be refunded as part of and included in the
Term Loan. Principal repaid under the Term Loan may not be reborrowed.

2.7 Term Loan Note. The Borrower’s obligation to pay the principal of, and
interest on, the Term Loan shall be evidenced by a promissory note substantially
in the form of Exhibit C, with blanks appropriately completed in conformity
herewith. The Term Loan Note shall be entitled to the benefits of the Loan
Documents.

2.8 Term Loan Interest. Except as elsewhere provided in this Agreement with
respect to Prime Rate Loans, the Term Loan shall be a LIBOR Loan with an
Interest Period of one month unless in accordance with this Agreement the
Borrower has requested that the Term Loan or a portion thereof be another LIBOR
Loan, in which case such Term Loan or applicable portion thereof shall be the
applicable other LIBOR Loan. Interest shall accrue on the Term Loan in the same
manner as is provided in Section 2.3(b) and Section 2.3(c).

2.9 Term Loan Payments. All accrued interest shall be due and paid on the first
day of each month. Each interest payment shall be accompanied by a monthly
principal payment of $178,571. Except as otherwise provided herein, all
outstanding principal and accrued and unpaid interest shall be due and paid in
full on the Term Loan Maturity Date.

ARTICLE 3 - CERTAIN GENERAL PROVISIONS

3.1 Notice and Manner of Borrowing; Continuations, Conversions and Funding.

(a) General Requirements. The Borrower may request Revolving Credit Loans, and
the Lender may make any such Loan in reliance upon any oral, telephonic,
written, teletransmitted or other request (the “Request(s)”) that the Lender in
good faith believes to be valid and to have been made by Borrower or on behalf
of Borrower by an authorized person. The Lender may act on the Request of any
authorized person until the Lender shall have received from Borrower, and had a
reasonable time to act on, written notice revoking the authority of such
authorized person. The Lender shall incur no liability to Borrower or to any
other person as a direct or indirect result of making any Revolving Credit Loan
pursuant to this Section 3.1(a).

23

--------------------------------------------------------------------------------



(b) Requests for LIBOR Loans. Borrower may give the Lender its irrevocable
Request for each LIBOR Loan specifying:

(i) the Draw Date for the LIBOR Loan, which may be the same day for Daily LIBOR
Loans and which must be at least two (2) LIBOR Business Days following the date
of the Request for other LIBOR Loans;

(ii) the aggregate amount of such LIBOR Loan, which amount shall be not less
than the Minimum Borrowing Amount;

(iii) the applicable LIBOR Rate selection and corresponding Interest Period
duration; and

(iv) whether the Automatic Continuation Option will be in effect for such LIBOR
Loan unless the Request is for a Daily LIBOR Loan. The Automatic Continuation
Option shall be in effect for each Daily LIBOR Loan and unless otherwise
specified by the Borrower in writing shall be in effect for each other LIBOR
Loan.

No more than four LIBOR Loan elections for other than Daily LIBOR Loans may be
in effect at any one time.

(c) Date of Rate Determination. The LIBOR Rate in effect for any applicable
Interest Period shall be determined using LIBOR in effect on the following
dates, as applicable:

(i) for new LIBOR Loans that are not Daily LIBOR Loans, two (2) LIBOR Business
Days before the Draw Date;

(ii) for continuations of and conversions to LIBOR Loans, the LIBOR Business Day
the Lender receives (or is deemed to receive) the required Notice in accordance
with the terms of this Agreement;

(iii) for Daily LIBOR Loans, as in effect on the Draw Date; and

(iv) for LIBOR Loans where the Automatic Continuation Option is in effect, the
applicable Automatic Adjustment Rate Determination Date for such LIBOR Loan.

(d) Delivery of Requests and Notices. Delivery of a Notice or Request for a
Revolving Credit Loan shall be made to the Lender at the address for notices in
Section 11.4, or such other address designated by the Lender from time to time.

(e) Continuation and Conversion Elections. An authorized Person may, upon
irrevocable Request to the Lender in accordance with Section 3.1(f) below, elect
to continue or convert, as of the last day of the applicable Interest Period,
any or a portion (subject to the Minimum Borrowing Amount limitation) of any
LIBOR Loan to another LIBOR Loan with the same or a different Interest Period.

24

--------------------------------------------------------------------------------



(f) Notice of Continuation or Conversion.

(i) For an election under Section 3.1(e) above, an authorized person must
deliver to the Lender, by 2:00 p.m. (New York time) on a Business Day, a written
notice for an election under Section 3.1(e) (a “Notice”), specifying:

(A) the aggregate amount of each LIBOR Loan to be continued or converted;

(B) the applicable LIBOR Rate selection and corresponding Interest Period
duration for each LIBOR Loan to be continued or converted; and

(C) whether the Automatic Continuation Option will be in effect for each such
LIBOR Loan. The Automatic Continuation Option shall be in effect for each LIBOR
Loan, unless otherwise specified by Borrower in writing.

(ii) For any election in accordance with Section 3.1(e) above, above, the
Continuation Date or Conversion Date shall be the later of (A) the last day of
the applicable Interest Period, or (B) two (2) LIBOR Business Days following the
date the Lender receives the Notice of Continuation or Conversion, except as
otherwise determined by the Lender in its sole discretion. If a Notice is
received after 2:00 p.m. (New York time) on any Business Day, such Notice will
be deemed to have been received on the next Business Day. Accordingly, as an
example, if Borrower has a LIBOR Loan with a one-month Interest Period ending on
June 15 and wants to continue the LIBOR Loan with a two-month Interest Period,
Borrower must deliver to the Lender an appropriate Notice of Continuation by no
later than 2:00 p.m. (New York time) on June 13 (assuming that June 13 is a
Business Day and June 14 and 15 are LIBOR Business Days).

(iii) For LIBOR Loans with the Automatic Continuation Option in effect, the
Lender shall, at the end of each Interest Period, automatically continue such
LIBOR Loan with the same Interest Period unless a contrary Notice has been
received.

(iv) The Lender may take action on any Notice in reliance upon any oral,
telephonic, written or teletransmitted Notice that the Lender in good faith
believes to be valid and to have been made by Borrower or on behalf of Borrower
by an authorized person. No Notice may be delivered by e-mail unless otherwise
permitted by Lender. The Lender may act on the Notice from any authorized person
until the Lender shall have received from Borrower, and had a reasonable time to
act on, written notice revoking the authority of such authorized person. The
Lender shall incur no liability to Borrower or to any other person as a direct
or indirect result of acting on any Notice under this Agreement. The Lender, in
its sole discretion, may reject any Notice that is incomplete.

(g) Expiration of Interest Period. With respect to any LIBOR Loan for which an
Automatic Continuation Option is not in effect, if Borrower does not deliver to
the Lender an appropriate Notice of Continuation (in accordance with the terms
hereof) at least two (2) LIBOR Business Days before the end of an Interest
Period, at the end of such Interest Period the Lender shall have the right (but
not the obligation) to immediately, and without notice, convert such LIBOR Loan
into a Daily LIBOR Loan and such Loan shall continue as a Daily LIBOR Loan until
two (2) LIBOR Business Days after the Lender receives an appropriate Notice
under Section 3.1(f) electing a different Interest Period. A Notice of
Continuation received one (1) LIBOR Business Day before the end of an Interest
Period may not effectuate a continuation of such Loan as a LIBOR Loan, other
than a Daily LIBOR Loan, as of the last day of the Interest Period. Rather, such
LIBOR Loan may be converted (in the manner described above) to a Daily LIBOR
Loan on the last day of the Interest Period. Such Notice of Continuation,
however, will be deemed to be a Notice that will be effective two (2) LIBOR
Business Days from the date it is received (or deemed to be received) by the
Lender.

25



--------------------------------------------------------------------------------



(h) Conversion upon Default. Unless the Lender shall otherwise consent in
writing, if (i) Borrower fails to pay when due, in whole or in part, the
Obligations, or (ii) there exists any Default, no conversion or continuation
elections by the Borrower shall be permitted, and the Lender, in its sole
discretion, may (i) permit any outstanding LIBOR Loans to continue until the
last day of the applicable Interest Period at which time such LIBOR Loan shall
automatically be converted into a Prime Rate Loan or (ii) convert any
outstanding LIBOR Loans into a Prime Rate Loan before the end of the applicable
Interest Period applicable to such LIBOR Loan. Nothing herein shall be construed
to be a waiver by the Lender to have any Loan accrue interest at the Default
Rate or the right of the Lender to charge and collect a Breakage Fee.

3.2 Method of Payment.

(a) Borrower shall make each payment under this Agreement and under the Notes
not later than 12:00 noon (New York time) on the date when due in lawful money
of the United States to the Lender at its Principal Office in immediately
available funds. Whenever any payment to be made under this Agreement or under
the Notes shall be stated to be due on a day other than a Business Day, such
payments shall be made on the next succeeding Business Day (or in the case of
LIBOR Loans, the next LIBOR Business Day), and such extension of time shall be
included in the computation of the payment of interest and the commitment fee,
as the case may be, except if the result of such extension would be to extend
such payment into another calendar month, such payment shall be made on the
immediately preceding Business Day (or, if applicable, LIBOR Business Day).

(b) Borrower hereby authorizes the Lender, if and to the extent payment is not
made when due under this Agreement or under the Notes, to charge from time to
time against any account of Borrower with the Lender any amount as due.

3.3 Prepayments.

(a) Prepayments Due to Default. If by reason of an Event of Default the Lender
elects to declare the Obligations to be immediately due and payable, then any
Breakage Costs shall become due and payable in the same manner as though the
Borrower had voluntarily prepaid the Notes.

(b) Voluntary Prepayments.

(i) LIBOR Loans may be freely prepaid without premium or penalty, but subject to
Section 3.7.

(ii) Prime Rate Loans may be freely prepaid without premium or penalty.

26

--------------------------------------------------------------------------------



3.4 Illegality. Notwithstanding any other provision in this Agreement, if any
applicable law, rule, or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority or
comparable agency charged with the interpretation or administration thereof, or
compliance by Lender with any request or directive (whether or not having the
force of law) of any such Governmental Authority or comparable agency shall make
it unlawful, impossible, or impracticable as a result of a contingency occurring
after the date of this Agreement which materially adversely alters the interbank
market for Lender to maintain or fund LIBOR Loans, then upon notice to the
Borrower, the outstanding principal amount of all LIBOR Loans, together with
interest accrued thereon, and any other amounts payable to Lender under this
Agreement shall be converted into Prime Rate Loans (a) immediately upon demand
of the Lender if such change or compliance with such request, in the judgment of
Lender, requires immediate conversion, or (b) at the expiration of the last
Interest Period to expire before the effective date of any such change or
request. 

3.5 Disaster. Notwithstanding anything to the contrary herein, if Lender
determines (which determination shall be conclusive) that:

(a) quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relative maturities for purposes of determining the rate of interest on a LIBOR
Loan as provided in this Agreement; or

(b) the relevant rates of interest referred to in the definition of LIBOR Rate
do not accurately cover the cost to Lender of making or maintaining LIBOR Loans;

then Lender shall forthwith give notice thereof to the Borrower, whereupon (i)
the obligation of Lender to make LIBOR Loans shall be suspended until Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, and (ii) on the last day of the then current Interest Periods
applicable to such LIBOR Loans either such LIBOR Loans shall be converted to
Prime Rate Loans or the Borrower shall repay in full the then outstanding
principal amount of each LIBOR Loan together with accrued interest thereon.

3.6 Increased Cost.

(a) Change in Law. If the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), treatment of the transactions contemplated by the Loan Documents as highly
leveraged transactions, or any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, Lender (except any reserve
requirement reflected in the LIBOR Rate);

(ii) subject Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, or any LIBOR Loan made by it, or change the
basis of taxation of payments to Lender in respect thereof, except with respect
to the imposition or any change in the rate of any Excluded Tax payable by
Lender and except with respect to Other Taxes; or

27

--------------------------------------------------------------------------------



(iii) impose on Lender or the London interbank market any other condition, cost
or expense affecting this Agreement or LIBOR Loans made by Lender or any Letter
of Credit;

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any LIBOR Loan (or of maintaining its obligation to
make any such LIBOR Loan), or to increase the cost to Lender of issuing or
maintaining any Letter of Credit (or of maintaining its obligation to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of Lender, the Borrower will pay to Lender on demand such additional
amount or amounts as will compensate Lender for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If Lender determines that any Change in Law affecting
Lender or any lending office of Lender or Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on Lender’s capital or on the capital of Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitment of
Lender, the Loans made by Lender, or the Letters of Credit issued by the Lender,
to a level below that which Lender or Lender’s holding company could have
achieved but for such Change in Law (taking into consideration Lender’s policies
and the policies of Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to Lender such additional amount or
amounts as will compensate Lender or Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of Lender setting forth the
amount or amounts necessary to compensate Lender or its holding company as
specified in paragraph (a) or (b) of this Section 3.6 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

3.7 Funding Loss Indemnification (Breakage Costs). In the event of:

(a) any payment of a LIBOR Loan on a date other than the last day of the
Interest Period for such Loan including, but not limited to acceleration of the
Loans; or

(b) any failure by Borrower to borrow a LIBOR Loan on the date for borrowing,
continuation or conversion specified in the relevant notice under Section
3.1(f), as the case may be; or

(c) any failure by Borrower to pay a LIBOR Loan on any date for payment
specified in Borrower’s written notice of intention to pay such LIBOR Loan;

(d) other event pursuant to which a LIBOR Loan is converted to a Prime Rate
Loan, or

(e) an event covered by Section 10.1(h) or 10.1(i) occurs, then

upon notice to Borrower from the Lender, Borrower shall pay to Lender on demand,
the higher of $250.00 or the actual amount of the liabilities, expenses, costs
or funding losses that are a direct or indirect result of such prepayment or
other condition described above, whether such liability, expense, cost or loss
is by reason of (a) any reduction in yield, by reason of the liquidation or
reemployment of any deposit or other funds acquired by the Lender, (b) the
fixing of the interest rate payable on any LIBOR-based loan or (c) otherwise
(collectively, the “Breakage Costs”). The determination by the Lender of the
foregoing amount shall, in the absence of manifest error, be conclusive and
binding upon Lender.

28



--------------------------------------------------------------------------------



3.8 Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Lender and its Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Lender (whether outside
counsel or the allocated costs of its internal legal department), in connection
with the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Lender, including the fees, charges and disbursements of any counsel for the
Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section 3.8, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section 3.8
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with the following, provided that Borrower shall be
responsible for expenses under Section 3.8(a) and 3.8(b) only if incurred after
the occurrence and during the continuance of a Default:

(a) appraisals;

(b) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Lender or the internally allocated fees for
each Person employed by the Lender with respect to each field examination;

(c) lien searches;

(d) taxes, fees and other charges for filing financing statements and
continuations, and other agreements, documents and actions to perfect, protect,
and continue the Lender’s Liens;

(e) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(f) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes pursuant to separate
agreements between Borrower and Lender, and costs and expenses of preserving and
protecting the Collateral as provided in any Security Document.

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Credit Loans or to another deposit account. All payments due under
this Section 3.8 shall be due not later than five Business Days after demand
therefor.

29



--------------------------------------------------------------------------------



3.9 Interest Computations. Interest shall be calculated on the basis of a
360-day year for the actual number of days of each year (365 or 366).

3.10 Default Interest Rate. Upon the occurrence of an Event of Default for so
long as such Event of Default is continuing, notwithstanding anything else
herein, if the Lender so requires (i) the Borrower’s right to renew, elect, or
continue LIBOR Loans shall cease and all renewals, elections, or continuations
shall be to Prime Rate Loans, and in the Lender’s sole discretion (ii) the rate
of interest on all Loans shall be increased to a rate at all times equal to
three percentage points (3%) above the higher of the LIBOR Rate (computed in the
same manner as for LIBOR Loans with an Interest Period of one month) and the
Prime Rate, and fees applicable to Letters of Credit shall be increased by three
percentage points (3%), such increased rate and fees to remain in effect through
and including the satisfaction and payment in full of all of the Obligations and
the termination of the Revolving Credit Commitment, or written waiver of such
Event of Default by the Lender. The imposition of such Default Rate is without
prejudice to any other rights and remedies the Lender may have.

3.11 Late Payments. Payments of principal and/or interest not made in full
before the date ten (10) days after the date due shall, in the sole discretion
of the Lender, be subject to a processing charge of five percent (5%) of the
payment due. The imposition of such fee is without prejudice to any other rights
and remedies the Lender may have.

3.12 Payment of Fees. Borrower hereby authorizes the Lender to withdraw an
amount equal to the fees which are due and payable hereunder from any of its
accounts with the Lender if not paid on the due date for such fees. The Lender
shall give the Borrower notice of any such withdrawals, provided, however, that
failure by the Lender to give the Borrower notice shall not prevent the Lender
from making any such withdrawals under this Section 3.12.

3.13 Swap Obligations. Any costs incurred by the Lender or its Affiliates in
connection with Swap Obligations, including any interest, expenses, fees,
premiums, penalties or other charges associated with any obligations undertaken
by the Lender or its Affiliates to hedge or offset the Lender’s or its
Affiliates’ obligations pursuant to such agreement, or the termination of any
such obligations, shall be (i) deemed additional interest and/or a related
expense (to be determined in the sole discretion of the Lender) and due as part
of the Obligations and secured by all Collateral and covered by all Loan
Guarantees to the full extent thereof, and included in any judgment in any
proceeding instituted by the Lender.

3.14 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made free and clear of and without reduction or withholding
for any Taxes, and Loan Parties shall hold Lender harmless therefor.

30

--------------------------------------------------------------------------------



(b) Other Taxes. Without limiting the provisions of Section 3.14(a) above, the
Loan Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Tax Indemnity. The Loan Parties shall jointly and severally indemnify the
Lender, within ten days after demand therefor, for the full amount of any
Indemnified Taxes paid or payable by the Lender on or with respect to an amount
payable by the Loan Parties under or in respect of this Agreement or under any
other Loan Document (or required to be withheld or deducted from any such amount
paid to the Lender), together with any reasonable expenses arising in connection
therewith and with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate from the Lender as to the amount of such payment or liability
delivered to the Loan Parties shall be conclusive absent manifest error.

3.15 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Lender and the Borrower shall be liable to pay to the
Lender. The provisions of this Section 3.15 shall be and remain effective
notwithstanding any contrary action which may have been taken by the Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 3.15 shall survive the termination of this Agreement.

ARTICLE 4 - REPRESENTATIONS OF BORROWER

The Borrower and each of the Loan Parties represents and warrants to the Lender
as follows:

4.1 Organization and Power.

(a) Each of the Loan Parties is duly organized, validly existing and in good
standing under the laws of its state of organization and is duly qualified to
transact business and in good standing in all other states and jurisdictions in
which it is required to qualify or in which failure to qualify could reasonably
be expected to have a Material Adverse Effect. As of the Closing Date, the
jurisdictions of formation and qualification for each of the Loan Parties are
described in Schedule 4.1.

(b) Each of the Loan Parties has full power and authority to own its properties,
to carry on its business as now being conducted, to execute, deliver and perform
the Agreement and all related documents and instruments, and to consummate the
transactions contemplated hereby.

31

--------------------------------------------------------------------------------



4.2 Proceedings of Loan Parties.

(a) All necessary action on the part of the Loan Parties relating to
authorization of the execution and delivery of the Loan Documents, and the
performance of the Obligations of the Loan Parties, hereunder and thereunder has
been taken. The Loan Documents constitute legal, valid and binding obligations
of the Loan Parties, as applicable, enforceable in accordance with their
respective terms except as enforcement thereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except to the extent enforcement thereof may be limited by the
application of general principles of equity.

(b) The execution and delivery by the Loan Parties of the Loan Documents, and
the performance by each of the Loan Parties of their respective obligations
under the Loan Documents will not violate any provision of law or their
respective Organizational Documents. The execution, delivery and performance of
this Agreement and the Loan Documents, and the consummation of the transactions
contemplated hereby will not violate, be in conflict with, result in a breach
of, or constitute a default under any agreement to which any of the Loan Parties
is a party or by which any of its properties is bound if such violation or
conflict could reasonably be expected to have a Material Adverse Effect, or any
order, writ, injunction, or decree of any court or Governmental Authority, and
will not result in the creation or imposition of any Lien, charge or encumbrance
upon any of its properties.

4.3 Approvals. No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except for those that have
otherwise been obtained or made on or prior to the date of this Agreement or as
otherwise required hereby and which remain in full force and effect on the date
of this Agreement), or exemption by, any Governmental Authority, is required to
be obtained or made by, or on behalf of, any Loan Party to authorize, or is
required to be obtained or made by, or on behalf of, any Loan Party in
connection with, the execution, delivery and performance of any Loan Document or
the legality, validity, binding effect or enforceability of any such Loan
Document.

4.4 Capitalization. Schedule 4.4 sets forth, as of the dates described therein,
the capital structure of each Loan Party, including classes and, in the case of
Subsidiaries, the identity of the registered and beneficial owner of the Equity
Interests of each. All of the outstanding Equity Interests of Loan Parties are
duly authorized, validly issued and fully paid. The Borrower or another Loan
Party, as the case may be, has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive all Restricted Payments with
respect to, all Equity Interests indicated on Schedule 4.4 as owned by the
Borrower, or such Loan Party. All Equity Interests and all existing (as of the
date hereof) contracts, debentures, securities, rights, options, warrants, calls
or similar commitments of any character calling for or relating to the issuance
of, purchase or receipt of, or redemption or retirement of, Equity Interests of
the Loan Parties are shown on Schedule 4.4. There is no agreement of holders of
Equity Interests, repurchase or redemption agreement, contract, debenture,
security, right, option, warrant, call or similar commitment of any character
calling for or relating to the issuance of, purchase or receipt of, or
redemption or retirement of, Equity Interests of any of the Loan Parties except
as described in Schedule 4.4.

32

--------------------------------------------------------------------------------



4.5 Litigation. Except as set forth on Schedule 4.5, as of the date hereof there
is no action, suit or proceeding at law or in equity by or before any court or
any Governmental Authority pending or, to the knowledge of the Loan Parties
threatened against or affecting the Loan Parties.

4.6 Financial Condition.

(a) The audited consolidated financial statements of Borrower as of the Fiscal
Year ended March 31, 2017, as included in the Borrower’s Annual Report on Form
10-K filed with the SEC, and the Borrower’s consolidated quarterly financial
statements for the Fiscal Quarter ending on or about June 30, 2017, as included
in the Borrower’s Quarterly Report on Form 10-Q filed with the SEC
(collectively, the “Financial Statements”), all heretofore furnished to the
Lender, have been prepared in accordance with GAAP (except in the case of
quarterly statements, absent customary year-end adjustments) consistently
applied throughout the periods indicated are all true and correct in all
material respects and present fairly the financial condition at the date of said
financial statements and the results of operations for the fiscal period then
ending. The Borrower as of June 30, 2017, on a consolidated basis, did not have
any significant liabilities, contingent or otherwise, including liabilities for
Taxes or any unusual forward or long-term commitments which were not disclosed
by or reserved against in the Financial Statements, and at the present time
there are no material unrealized or anticipated losses from any unfavorable
commitments of the Loan Parties. Except as disclosed on Schedule 4.6, as of the
date of this Agreement, the Loan Parties do not know of any basis for the
assertion against any of the Loan Parties of any liability or obligation of any
nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to this Section 4.6 that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b) On and as of the date of this Agreement, and after giving effect to all
Indebtedness (including the Loans) and Liens created by the Loan Parties in
connection herewith, (i) the sum of the assets, at a fair valuation, of the
Borrower (standing alone) and the Loan Parties (taken as a whole) will exceed
its debts, (ii) the Borrower (standing alone) and the Loan Parties (taken as a
whole) has and have not incurred and does or do not intend to incur, and does or
do not believe that it or they will incur, debts beyond its or their ability to
pay such debts as such debts mature, and (iii) the Borrower (standing alone) and
the Loan Parties (taken as a whole) will have sufficient capital with which to
conduct its and their respective businesses. For purposes of this Section
4.6(b), “debt” means any liability on a claim, and “claim” means (i) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, legal, equitable, secured,
or unsecured or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, secured or
unsecured. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

4.7 Material Adverse Changes. As of the date of this Agreement, since June 30,
2017 there has been no Material Adverse Effect on, and no change or condition
that could reasonably be expected to have a Material Adverse Effect on, the
Borrower or the Loan Parties taken as a whole.

33

--------------------------------------------------------------------------------



4.8 Taxes. Each of the Loan Parties have filed or caused to be filed when due
all federal tax returns or extensions and all material state and local tax
returns or extensions that are required to be filed, and have paid or caused to
be paid all Taxes as shown on said returns or any assessment received other than
those that are being contested in good faith and adequately disclosed and fully
provided for in the consolidated financial statements of the Borrower in
accordance with GAAP. To the knowledge of the Loan Parties, the filed returns
accurately reflect in all material respects all liability for Taxes of the Loan
Parties, as applicable, for the periods covered thereby. Except as set forth on
Schedule 4.8, none of the Loan Parties’ tax returns are being audited on the
date of this Agreement and as of the date of this Agreement none of the Loan
Parties, have been notified of any intention by any taxing authority to conduct
such an audit.

4.9 Properties; Liens. The Loan Parties have good title to all of their
properties and assets, including without limitation, the properties and assets
reflected in the Financial Statements free and clear of all Liens, except for
Liens permitted by Section 7.2. The Loan Parties have a valid leasehold estate
and undisturbed peaceable possession under all leases under which they are
operating, which are not owned by them, none of which contain unusual or
burdensome provisions that may materially and adversely affect the operations of
the Loan Parties, and, as of the date of this Agreement, all such leases are in
full force and effect and no material default of any party thereto exists. All
locations at which any Loan Party operates or at which a Loan Party’s equipment
or inventory is kept are listed on Schedule 4.9, together with the owner or
landlord thereof.

4.10 Indebtedness. Except for Indebtedness permitted by Section 7.1, the Loan
Parties have no outstanding Indebtedness.

4.11 Franchises; Permits. The Loan Parties possesses all franchises, permits,
licenses and other authority as are material to the conduct their business as
now being conducted. The Loan Parties are not in default under any such
franchise, permit, license or authority such that it would have a Material
Adverse Effect.

4.12 Margin Securities. No proceeds of the Obligations have been or will be used
for the purpose of purchasing or carrying Margin Securities as defined in
Regulation U of the Federal Reserve Board.

4.13 Compliance With Law.

(a) None of the Loan Parties is in violation of any laws, ordinances,
governmental rules, requirements, or regulations, or any order, writ, injunction
or decree of any court or Governmental Authority, to which it is subject which
violation could reasonably be expected to have a Material Adverse Effect. Each
of the Loan Parties has obtained and is in compliance with all licenses,
permits, franchises, and Governmental Authority authorizations necessary for the
ownership of its properties and the conduct of its business, for which failure
to comply could reasonably be expected to have a Material Adverse Effect.

(b) To the extent applicable and to the best of the Loan Parties’ knowledge,
each of the Loan Parties is not (i) in violation of the Trading with the Enemy
Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended;
(ii) on the Specially Designated Nationals and Blocked Person List maintained by
the Office of Foreign Assets Control (“OFAC”), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation; (iii) in violation of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (“USA Patriot
Act”); (iv) a Person designated under Section 1(b), (c) or (d) or Executive
Order No. 13224 (September 23, 2001), any related enabling legislation or any
other similar Executive Orders; or (v) engaging in any dealings or transactions,
or is otherwise associated, with any of the foregoing blocked Persons.

34

--------------------------------------------------------------------------------



(c) Neither the Borrower nor any of the Loan Parties, nor, to the knowledge of
the Borrower, any director, officer, agent, employee (whether full time or
contract), representative or other person acting on behalf of the Loan Parties
has, in the course of its actions for, or on behalf of, the Loan Parties, (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government Person or
employee (whether full time or contract) from corporate funds, (iii) violated or
is in violation of any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended, or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government Person or employee (whether full time or contract).

4.14 Intellectual Property and Authorizations. The Loan Parties own, possess or
have licenses for all of the Intellectual Property necessary to the conduct of
their business as now conducted. A complete list of all such Intellectual
Property (including property licensed to a Loan Party) with respect to which
registrations have been issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office, or any comparable Governmental Authority is set forth on
Schedule 4.14. To the knowledge of the Loan Parties, no product, process,
method, substance, part or other material presently contemplated to be sold by
or employed by any of the Loan Parties in connection with its business infringes
or may infringe any Intellectual Property owned by any other Person which
infringement could reasonably be expected to have a Material Adverse Effect.
There is no pending or, to the Borrower’s knowledge, threatened claim or
litigation against or affecting any of the Loan Parties contesting their right
to sell or use any such product, process, method, substance, part or other
material. There is not pending or proposed any patent, invention, device
application or principle or any statute, law, rule, regulation, standard or code
which would prevent, inhibit or render obsolete the production or sale of any
products of, or substantially reduce the projected revenues of or otherwise have
a Material Adverse Effect on the Loan Parties.

4.15 Contracts and Agreements. None of the Loan Parties is a party to any
contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect, and each the Loan Parties is in compliance in all
material respects with all material contracts and agreements to which it is a
party except for any non-compliance that could not reasonably be expected to
have a Material Adverse Effect.

4.16 Subsidiaries; Affiliates; Joint Ventures. On the Closing Date, except for
Subsidiaries shown on Schedule 4.16, or thereafter permitted by Section 6.9
below, Borrower has no direct or indirect Subsidiaries and none of the Loan
Parties has any Investment in any Affiliate (other than such Subsidiaries).
Except for joint ventures shown on Schedule 4.16, neither Borrower nor any of
the Loan Parties has any interest in any joint venture.

35

--------------------------------------------------------------------------------



4.17 ERISA. Except as set forth on the Schedule 4.17:

(a) Compliance. Each Plan has at all times been maintained, by its terms and in
operation, in accordance with all applicable laws, except such noncompliance
(when taken as a whole) that will not have a Material Adverse Effect;

(b) Liabilities. Neither any of the Loan Parties, nor any ERISA Affiliate, is
currently, and has not been obligated in the last six (6) years to make
contributions (directly or indirectly) to a Multiemployer Plan, and is not
currently subject to any liability (including withdrawal liability), Tax or
penalty whatsoever to any person whomsoever with respect to any Plan including,
but not limited to, any Tax, penalty or liability arising under Title I or Title
IV or ERISA or Chapter 43 of the Code, except such liabilities (when taken as a
whole) as will not have a Material Adverse Effect; and

(c) ERISA Events. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

4.18 Employment and Labor Relations. None of the Loan Parties is engaged in any
unfair labor practice that could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against and of the Loan Parties or, to the
knowledge of the Borrower, threatened against any of them, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is so pending against any of the
Loan Parties or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against any of
the Loan Parties or, to the knowledge of the Borrower, threatened against any of
the Loan Parties, (iii) no equal employment opportunity charges or other claims
of employment discrimination are pending or, to the Borrower’s knowledge,
threatened against any of the Loan Parties, and (iv) no wage and hour department
investigation has been made of any of the Loan Parties, except (with respect to
any matter specified in clauses (i) through (iv) above, either individually or
in the aggregate) such as could not reasonably be expected to have a Material
Adverse Effect.

4.19 Security Documents. The Security Documents are effective to create in favor
of the Lender legal, valid and enforceable (subject to bankruptcy and creditors’
rights generally) security interests in all non-real estate property and assets
of the Loan Parties, all of which are part of the Collateral. When (i) financing
statements in appropriate form are filed in the applicable offices required by
the Uniform Commercial Code and (ii) upon the taking of possession or control by
the Lender of any Collateral in which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Lender to the extent possession or control by the Lender is required by the
Security Documents), the Lender shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Collateral to the extent such Lien and security interest can be perfected by the
filing of a financing statement pursuant to the UCC or by possession or control
by the Lender, in each case prior and superior in right to any other Person,
other than any holder of Permitted Liens and Permitted Consignment Inventory.
Without limitation to the foregoing, no consent of any Person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary in
connection with the creation, perfection or first priority status of the
security interest of the Lender in any Equity Interests pledged to the Lender
under the Security Documents or the exercise by the Lender of the voting or
other rights provided for in the Security Documents or the exercise of remedies
in respect thereof.

36

--------------------------------------------------------------------------------



4.20 Affiliate Transactions; Intercompany Indebtedness. Except for transactions
permitted under Section 7.9 or as set forth on Schedule 4.20, as of the date of
this Agreement, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, shareholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to any Affiliate of any Loan Party.
As of the Closing Date, there is no intercompany Indebtedness between or among
any of the Loan Parties or any Subsidiaries.

4.21 Common Enterprise. Each Loan Party expects to derive benefit (and its board
of directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrower hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

4.22 Full Disclosure. Neither any Loan Document nor any other document,
certificate or statement furnished to the Lender by or on behalf of any Loan
Party in connection herewith contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading, if, in either case, such fact is
material to an understanding of the financial condition, performance or
prospects of the Loan Parties, taken as a whole or their business or operations,
taken as a whole, or the ability of the Loan Parties to fulfill their
obligations under this Agreement or by any Loan Documents to which they are
parties.

ARTICLE 5 - CONDITIONS OF LENDING

5.1 Initial Loans. The following conditions must be satisfied before the Lender
shall have any obligation to make or continue Loans on the Closing Date under
this Agreement:

(a) Performance. The Loan Parties shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by them prior to or at the time the Loans are made.

37

--------------------------------------------------------------------------------



(b) Opinion of Counsel. The Borrower and Loan Parties shall have delivered
favorable customary opinions of their counsel, in form and substance
satisfactory to the Lender.

(c) Documents to be Delivered. The Loan Parties shall have caused to be duly
executed and delivered to the Lender all Loan Documents, including all Security
Documents (or as applicable, reaffirmations of them), all in form and substance
satisfactory to Lender, which Loan Documents shall be in full force and effect,
and such other documents, instruments, and agreements as the Lender and its
legal counsel may reasonably require in connection with the transactions
contemplated hereby. Among others, the Lender shall have received (i) the
certificates representing the shares of Equity Interests pledged pursuant to the
Security Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Lender pursuant to
the Security Documents endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

(d) Certified Resolutions. The Loan Parties shall have delivered the
certificates of their respective corporate secretaries or authorized officers
certifying as to (i) resolutions duly adopted by their boards of directors or
other respective governing bodies authorizing the execution, delivery and
performance of the Loan Documents and the consummation of the transactions
contemplated hereby and thereby, as applicable, which resolutions shall remain
in full force and effect so long as any of the Obligations are outstanding and
the Revolving Credit Commitment has not been terminated, (ii) their
Organizational Documents and (iii) the incumbency of the officers authorized to
execute, deliver and perform this the Loan Documents.

(e) Fees and Taxes. The Loan Parties shall have paid (i) all filing fees and
Taxes related to the Obligations and the perfection of any interests hereunder
and under the Security Documents and (ii) all other fees and expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date.

(f) Insurance. The Loan Parties shall have delivered evidence satisfactory to
the Lender of the existence of insurance required hereby.

(g) Certificates of Good Standing; Searches. The Loan Parties shall have
delivered to the Lender (i) certificates of good standing from appropriate
governmental officials to the effect that they respectively are in good standing
in the jurisdictions of formation as well as in all other jurisdictions in which
qualification is necessary to carry on their business as presently conducted,
(ii) UCC, judgment, bankruptcy and Tax searches against the Loan Parties in all
jurisdictions deemed necessary by the Lender, all of which shall be reasonably
satisfactory to the Lender in all respects, and (iii) Intellectual Property
Searches reasonably satisfactory to the Lender in all respects.

(h) Representations. The representations and warranties of the Loan Parties
contained herein shall be true and correct in all material respects.

(i) Consents and Approvals. The Lender shall have received evidence of receipt
of all Governmental Authority, organizational and governing body, and other, if
any, consents and approvals necessary in connection with the transactions
contemplated under this Agreement.

38

--------------------------------------------------------------------------------



(j) Filings. Each document required by the Security Documents or under law or
reasonably requested by the Lender to be filed, registered or recorded in order
to create in favor of the Lender, a perfected Lien on the Collateral described
therein, shall be delivered to Lender in proper form for filing, registration or
recordation.

(k) Litigation. No suit, investigation or proceeding pending in any court or
before any arbitrator or Governmental Authority that can reasonably be expected
to have a Material Adverse Effect on the Loan Parties shall be pending or
overtly threatened.

(l) Subordination Agreements. The Lender shall have received subordination
agreements, in form satisfactory to Lender, covering all obligations of any Loan
Party to holders of any of their Equity Interests, officers, employees, and
Affiliates, if any.

(m) Certificate as to Leverage Ratio. The Lender shall have received a
certificate signed by Chief Financial Officer of the Borrower, on a consolidated
basis with its Subsidiaries, certifying the Leverage Ratio calculated for the
Fiscal Quarter ending on or about June 30, 2017.

5.2 Subsequent Loans and Letters of Credit. The obligation of the Lender to make
any Revolving Credit Loans and issue any Letters of Credit shall at all times be
subject to the following continuing conditions:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties contained herein shall be true and correct in all material respects
as of the date of each such Loan (except those which are specific as to a date
certain), with the same effect as if made on and as of such date.

(b) No Material Adverse Effect. Since the date of this Agreement, there has been
no change, circumstance, or occurrence that has had a Material Adverse Effect.

(c) No Defaults. There shall exist no Default at the time each Loan is to be
made or the Letter of Credit is to be issued.

(d) No Litigation. No suit, investigation or proceeding pending in any court or
before any arbitrator or Governmental Authority that can reasonably be expected
to have a Material Adverse Effect on the Loan Parties shall be pending or
overtly threatened.

(e) Landlord Waivers. The Borrower shall have delivered to the Lender a waiver
in form and substance satisfactory to Lender from each landlord of premises in
excess of 1,500 square feet on which the Collateral is located and that is not
owned by a Loan Party, unless otherwise agreed by Lender.

5.3 Notice of Loan Representation. Each Request given by a Borrower in
accordance with Section 3.1 hereof and the acceptance by Borrower of the
proceeds of a Revolving Credit Loan or Letter of Credit, as the case may be,
shall constitute a representation and warranty by the Borrower, made as of the
time of the making or continuation of such Revolving Credit Loan or Letter of
Credit, as the case may be, that the conditions specified in Section 5.1 (solely
with respect to the Term Loan and the outstanding Revolving Credit Loans and
Letters of Credit on the Closing Date) and Section 5.2 (with respect to all
other Revolving Credit Loans and Letter of Credit issuances) have been fulfilled
as of such time.

39

--------------------------------------------------------------------------------



ARTICLE 6 - AFFIRMATIVE COVENANTS

So long as any Obligations shall be outstanding or this Agreement remains in
effect, unless the Lender otherwise consents in writing, the Loan Parties shall,
directly or indirectly:

6.1 Financial Statements; Other Information.

(a) Provide to the Lender within ninety (90) days after the end of each Fiscal
Year of the Borrower, (i) its Annual Report on Form 10-K filed with the SEC for
such Fiscal Year (which shall be deemed delivered to Lender upon Borrower’s
filing of the same with the SEC), or (ii) its audited consolidated balance sheet
and related statements of operations, shareholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by independent public
accountants acceptable to the Lender (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants.

(b) Provide to the Lender within forty-five (45) days after the end of each of
the first three Fiscal Quarters of the Borrower, either (i) its Quarterly Report
on Form 10-Q filed with the SEC for such Fiscal Quarter (which shall be deemed
delivered to Lender upon Borrower’s filing of the same with the SEC), or (ii)
its consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Provide to the Lender Compliance Certificates within forty-five (45) days
after the close of each Fiscal Quarter (including the fourth Fiscal Quarter of
each Fiscal Year).

(d) Provide to the Lender annual projections for the upcoming Fiscal Year of
profits and loss statements, cash flow, and balance sheet, in form and detail
reasonably satisfactory to Lender, with assumptions, as soon as available but in
any event by the end of each Fiscal Year of the Borrower, and the Lender
acknowledges that such projections shall be “Information” subject to Section
11.10.

40

--------------------------------------------------------------------------------



(e) Provide to the Lender, promptly after any request therefor, copies of all
tax returns of the Loan Parties and their other Subsidiaries, and copies of all
requests for extension, promptly, but in any event within thirty (30) days,
after filing the same.

(f) Provide to the Lender, promptly after any request therefor, copies of all
periodic and other reports, proxy statements and other materials (i) filed by
the Borrower or any Subsidiary with (A) the SEC, (B) any Governmental Authority
succeeding to any or all of the functions of the SEC, or (C) with any national
securities exchange (which in the case of (A) and (B) shall be deemed delivered
to Lender upon Borrower’s filing of same), or (ii) distributed by the Borrower
to its shareholders generally, as the case may be.

(g) Provide to the Lender promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Lender may reasonably request.

(h) Permit any representatives designated by the Lender (including employees of
the Lender or any consultants, accountants, lawyers and appraisers retained by
the Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Loan Parties
acknowledge that the Lender, after exercising its rights of inspection, may
prepare certain Reports pertaining to the Loan Parties’ assets for internal use
by the Lender, and the Lender acknowledges that such Reports shall be
“Information” subject to Section 11.10.

(i) Notify the Lender promptly upon addition of any new location not owned by a
Loan Party at which Collateral is located, and provide a landlord waiver or
bailee agreement in connection therewith within sixty (60) days of such notice.

6.2 Taxes. Pay and discharge all Taxes upon the Loan Parties and Subsidiaries,
their income and property, prior to the date on which penalties are attached
thereto; provided, however, that the Loan Parties and Subsidiaries may in good
faith contest any such Taxes so long as (a) such contest is diligently pursued,
(b) such Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (c) no Lien (other than
Permitted Liens) or execution exists or is levied against any of the Loan
Parties’ or Subsidiaries’ assets related to the contested items.

6.3 Insurance. Maintain or cause to be maintained insurance, of kinds and in
amounts satisfactory to the Lender, with reputable insurance companies on all of
the Loan Parties’ and Subsidiaries real and personal properties in such amounts
and against such risks as are commercially reasonable, including, but not
limited to, full-risk extended coverage hazard insurance to the full insurable
value of real property, all-risk coverage for personal property, business
interruption coverage, worker’s compensation insurance, and comprehensive
general liability and products liability insurance. Co-insurance is not
permitted and in no event shall the deductible related to liability and products
liability insurance exceed an amount reasonably satisfactory to Lender. The Loan
Parties also shall maintain flood insurance covering any real properties located
in flood zones. The Loan Parties shall provide to the Lender, upon its request
and no less often than annually, a detailed list and evidence satisfactory to
the Lender of their insurance carriers and coverage. Insurance policies shall
name the Lender as additional insured with respect to liability policies and
mortgagee and/or lender loss payee on other policies, as its interests may
appear, and all policies shall provide for prior notice of cancellation to the
Lender.

41

--------------------------------------------------------------------------------



6.4 Maintenance of Business Assets. At all times maintain, preserve, protect,
and keep the Loan Parties’ and Subsidiaries’ material properties and assets in
good repair, working order, and condition and, from time to time, make all
needful and proper repairs, renewals, replacements, betterments and improvements
thereto, in each case in the ordinary course of business and consistent with
past practices and subject to ordinary wear and tear and asset dispositions
permitted by this Agreement.

6.5 Performance and Payment of Obligations. Pay or discharge all Material
Indebtedness and all other material liabilities and obligations, for which each
Loan Party and Subsidiary is obligated before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
Perform, and cause their Subsidiaries to perform, all of their respective
obligations under the terms of each agreement, contract or instrument by which
they are bound (taking into account any grace, notice, or cure periods
applicable thereto), except in each case such non-performances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

6.6 Notification of Material Changes, Judgments. Notify the Lender promptly, but
in any event within five (5) Business Days or such shorter period as specified
below, with respect to them or their Subsidiaries of:

(a) any event, circumstance, or condition that has had or could reasonably be
expected to have a Material Adverse Effect;

(b) receipt of any notice of any investigation by any Governmental Authority or
any litigation commenced or threatened against any Loan Party that (i) seeks
damages in excess of $100,000, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Laws; (vi)
contests any tax, fee, assessment, or other governmental charge in excess of
$100,000, or (vii) involves any product recall;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral, other than claims asserted in the ordinary course
of business, which do not in any one instance or the aggregate exceed $200,000;

42

--------------------------------------------------------------------------------



(e) any loss, damage, or destruction to, or taking by eminent domain of, the
Collateral, in one occurrence or a series of occurrences, in the amount of
$200,000 or more, whether or not covered by insurance;

(f) any and all default notices received under or with respect to any leased
location or public warehouse where a material amount of Collateral is located
(which shall be delivered within two Business Days after receipt thereof);

(g) any amendment to the Borrower’s written distribution agreements that has or
could reasonably be expected to have a Material Adverse Effect, together with a
copy of each such amendment;

(h) the fact that a Loan Party or Subsidiary has entered into a Swap Agreement
or an amendment to a Swap Agreement, together with copies of all agreements
evidencing such Swap Agreement or amendments thereto (which shall be delivered
within two Business Days);

(i) the existence of any Default of which any Loan Party has actual knowledge;

(j) the filing of any patents or trademark registrations by any Loan Party or
Subsidiary;

(k) any change in any Loan Party’s or Subsidiary’s respective name, identity,
jurisdiction of organization, organizational structure, or Organizational
Documents;

(l) any change in the ownership of any Subsidiary’s Equity Interests; and/or

(m) the acquisition or formation of any new Subsidiary and, in each such case,
its name, jurisdiction of formation, and the ownership of its Equity Interests.

6.7 Existence; Franchises; Permits; Laws.

(a) Preserve and keep in full force and effect their and their Subsidiaries’
existence and all franchises, permits, licenses and other authority as are
necessary to enable them to conduct each of their business as being conducted on
the date of this Agreement; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.

(b) Comply and cause their Subsidiaries to comply in all material respects with
all laws, regulations and requirements now in effect or hereafter promulgated by
any properly constituted Governmental Authority having jurisdiction over them.

6.8 Business Activities. Engage in such businesses so that, taken as a whole,
they and their Subsidiaries remain principally engaged in the activities of the
Loan Parties and Subsidiaries as of the date hereof or any business or activity
that is reasonably similar thereto or a reasonable extension, development, or
expansion thereof or ancillary thereto.

43

--------------------------------------------------------------------------------



6.9 Subsidiaries.

(a) Subject to applicable law and Section 6.9(b), each Loan Party shall, unless
the Lender otherwise consents, cause each of its Domestic Subsidiaries formed or
acquired after the date of this Agreement in accordance with the terms of this
Agreement and each Subsidiary that acquires sufficient assets to become a
Domestic Subsidiary after the date of this Agreement to become a Loan Party by
executing a Loan Guaranty and security agreements in form and content reasonably
acceptable to Lender. Upon execution and delivery thereof, each such Person (i)
shall automatically become a Loan Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Lender, in any property of such
Loan Party which constitutes Collateral.

(b) Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries and (ii) 65% (or such greater
percentage that, due to a change in applicable law after the date hereof, (A)
could not reasonably be expected to cause the undistributed earnings of such
foreign Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such foreign Subsidiary’s U.S. parent and (B)
could not reasonably be expected to cause any material adverse tax consequences)
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2) in each foreign Subsidiary directly owned by the
Borrower or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Lender pursuant to the terms and
conditions of the Loan Documents or other security documents as the Lender shall
reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Lender such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements, fixture filings and other documents and such other actions or
deliveries of the type required by Section 5.1, as applicable), which may be
required by law or which the Lender may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens against such Loan
Party’s Collateral, created or intended to be created by the Security Documents,
all at the expense of the Loan Party which owns such Collateral.

6.10 Shareholder and Officer Loans. Provide to the Lender subordination
agreements in form satisfactory to the Lender covering any loans or other
similar financial accommodations to any Loan Party from any of their
shareholders, employees, officers, directors, of other Affiliates; provided,
however, nothing in this Section 6.10 shall be deemed to be a consent to any
transaction made in violation of Section 7.3.

6.11 Use of Proceeds and Letters of Credit. The proceeds of the Loans will be
used only for purposes described herein. No part of the proceeds of any Loan and
no Letter of Credit will be used, whether directly or indirectly, (i) for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) to make any Acquisition other than
Permitted Acquisitions.

44

--------------------------------------------------------------------------------



6.12 Further Assurances. Cooperate with the Lender and execute such further
instruments and documents as the Lender shall reasonably request to carry out
the transactions contemplated by this Agreement and the other Loan Documents,
including all documents, agreements, notices and other items necessary or
desirable to assure that the Lender shall have at all times a Lien with a first
priority, subject to exceptions permitted by this Agreement, in all properties
and assets of the Loan Parties. If any material assets (other than any real
property or improvements thereto or any interest therein) are acquired by a Loan
Party after the Closing Date (other than assets constituting Collateral under
the Security Documents that become subject to the Lien in favor of the Lender
upon acquisition thereof), the Borrower will notify the Lender, and, if
requested by the Lender, the Borrower will cause such assets to be subjected to
a Lien securing the Obligations and will take, and cause the Loan Parties to
take, such actions as shall be necessary or reasonably requested by the Lender
to grant and perfect such Liens, all at the expense of the Borrower.

6.13 Deposits; Banking Services. The Loan Parties will cause the Lender to be
their principal depository and disbursement bank and maintain Lender as such
thereafter, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business subject, however, to Lender’s ability to provide such services on
commercially reasonable terms.

ARTICLE 7 - NEGATIVE COVENANTS

So long as any Obligations shall be outstanding, or this Agreement shall remain
in effect, unless the Lender otherwise consents in writing, none of the Loan
Parties shall, or permit any Subsidiary to, directly or indirectly:

7.1 Indebtedness. Create, incur or suffer to exist any Indebtedness, except:

(a) the Obligations incurred by it;

(b) Indebtedness existing on the date hereof and set forth in Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness in accordance
with Section 7.1(f);

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or to any Subsidiary that is
a Loan Party shall be subject to Section 7.4(e), (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Lender, and (iii)
Indebtedness of any Subsidiary to any Loan Party or the Borrower shall be
evidenced by an intercompany note (which may be a master grid note) delivered to
the Lender with an endorsement or allonge, as Collateral;

45

--------------------------------------------------------------------------------



(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 7.1, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to the
provision to Section 7.4(f) and (iii) Guarantees permitted under this Section
7.1(d) shall be subordinated to any Obligations of the applicable Subsidiary on
the same terms as the Indebtedness so Guaranteed is subordinated to the
Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with Section 7.1(f); provided that (i) such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 7.1(e) shall not exceed $100,000 in
principal amount or, when combined with the principal amount of the Indebtedness
permitted by Section 7.1(b), $200,000 in principal amount, in each case at any
time outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in Sections 7.1(b) and 7.1(e); provided that, (i)
the principal amount or interest rate of such Indebtedness is not increased
above the maximum amount of such Indebtedness then or previously permitted
hereunder, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto, (iv) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, or renewal are not less favorable to the obligor
thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business; and

(h) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business.

46

--------------------------------------------------------------------------------



7.2 Liens. Create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Closing Date and set forth in Schedule 7.2; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, above the maximum amount of such
Indebtedness then or previously permitted hereunder;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 7.1(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or Subsidiary;

(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(f) Liens arising out of sale and leaseback transactions permitted by Section
7.6; and

(g) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.

7.3 Fundamental Changes.

(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Person may merge into the
Borrower in a transaction in which the surviving entity is the Borrower, (ii)
any Person (other than Borrower) may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and, if any party to such merger
is a Subsidiary that is a Loan Party, is or becomes a Subsidiary that is Loan
Party concurrently with such merger, and (iii) any Subsidiary that is not a Loan
Party may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lender; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4; or

(b) Engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

47

--------------------------------------------------------------------------------



7.4 Investments, Loans, Advances, Guarantees and Acquisitions. Purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) Permitted Investments, subject to control agreements in favor of the Lender
or otherwise subject to a perfected security interest in favor of the Lender;

(b) Permitted Acquisitions, subject to Lender’s receipt of any Loan Guarantees
and security agreements in favor of the Lender required pursuant to Section 6.9;

(c) investments in existence on the date of this Agreement and described in
Schedule 7.4;

(d) investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Documents (subject to
the limitations applicable to common stock of a foreign Subsidiary referred to
in Section 6.9) and (ii) the aggregate amount of investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans permitted under clause (ii) to the proviso to Section 7.4(e) and
outstanding Guarantees permitted under the proviso to Section 7.4(f)) shall not
exceed $100,000 at any time outstanding (in each case determined without regard
to any write-downs or write-offs);

(e) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) any such
loans and advances made by a Loan Party shall be subject to the Security
Documents and shall be evidenced by a promissory note, endorsed and delivered to
the Lender and (ii) the amount of such loans and advances made by Loan Parties
to Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (ii) to the proviso to Section 7.4(d) and outstanding
Guarantees permitted under the proviso to Section 7.4(f)) shall not exceed
$100,000 at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

(f) Guarantees constituting Indebtedness permitted by Section 7.1, provided that
the aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall (together with outstanding
investments permitted under clause (ii) to the proviso to Section 7.4(d) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 7.4(e)) shall not exceed $100,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

(g) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes;

48

--------------------------------------------------------------------------------



(h) investments in the form of Swap Agreements permitted by Section 7.7;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) investments received in connection with the dispositions of assets permitted
by Section 7.5;

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”,

(l) investments of funds held pursuant to employee deferred compensation plans,
and

(m) capital stock or other securities with a maximum aggregate value or face
amount not exceeding $100,000 at any time, acquired in connection with the
compromise, settlement or collection of accounts receivable and provided there
exists no Event of Default at such time.

7.5 Asset Sales. Sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Loan Parties permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 7.4),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 7.9;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted Section 7.4;

(e) sale and leaseback transactions permitted by Section 7.6; and

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by Sections 7.5(b) and 7.5(f)) shall be made
for fair value and for at least 75% cash consideration.

49

--------------------------------------------------------------------------------



7.6 Sale and Sale Leaseback Transactions. Enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the Loan
Parties or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Loan Party or such Subsidiary acquires or completes the
construction of such fixed or capital asset.

7.7 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into with or arranged by the Lender to hedge or mitigate risks to which
the Loan Party or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Loan Parties or any of their Subsidiaries),
and (b) Swap Agreements entered into with or arranged by the Lender in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

7.8 Restricted Payments; Certain Payments of Indebtedness.

(a) Declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:

(i) the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock,

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests,

(iii) the Borrower may make Restricted Payments, during any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries and

(iv) provided no Default has occurred that has not been waived in writing by the
Lender, the Borrower may purchase stock of the Borrower and pay cash dividends;
provided, however, such purchases and cash dividends shall not exceed (A) an
aggregate amount of $10,000,000 from and after the Closing Date, and (B) an
aggregate of $3,000,000 in any Fiscal Year.

(b) Make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 7.1; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

50

--------------------------------------------------------------------------------



7.9 Transactions with Affiliates. Sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except:

(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties,

(b) transactions between or among the Borrower and any Subsidiary that is a Loan
Party not involving any other Affiliate,

(c) any investment permitted by Section 7.4,

(d) any Indebtedness permitted under Section 7.1,

(e) any Restricted Payment permitted by Section 7.8,

(f) loans or advances to employees permitted under Section 7.4,

(g) the payment of reasonable fees to directors of the Borrower or any
Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers, employees or former employees of the
Borrower or its Subsidiaries in the ordinary course of business, and

(h) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Borrower’s board of
directors.

7.10 Restrictive Agreements. Directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon: (a) the ability of such Loan Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.10 (and shall
not apply to any extension or renewal of, or any amendment or modification that
does not expand the scope of, any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

51

--------------------------------------------------------------------------------



7.11 Amendment of Material Documents. Amend, modify or waive any of its rights
under (a) agreement relating to any Subordinated Indebtedness, (b) its
Organizational Documents or (c) any written distribution agreement of the
Borrower to the extent any such amendment, modification or waiver would be
adverse to the Lender.

ARTICLE 8 - FINANCIAL COVENANTS

So long as any Obligations shall be outstanding or this Agreement remains in
effect, unless the Lender otherwise consents in writing:

8.1 Leverage Ratio. The Borrower will not permit as of the end of each Fiscal
Quarter, the Leverage Ratio (with Total Funded Indebtedness measured at the end
of such Fiscal Quarter and EBITDA determined for the period of four consecutive
Fiscal Quarters then ending), to be equal to or greater than 3.00 to 1.00.

8.2 Fixed Charge Coverage Ratio. The Borrower will not permit as of the end of
each Fiscal Quarter, the Fixed Charge Coverage Ratio, determined for the period
of the four Fiscal Quarters then ending, to be less than 1.15 to 1.00.

ARTICLE 9 - ENVIRONMENTAL MATTERS; INDEMNIFICATION

9.1 Environmental Representations. Except as set forth in Schedule 9.1:

(a) to the best knowledge of the Loan Parties, the Improvements are not being
and have not been used for, and none of the Loan Parties is engaged in, the
storage, treatment, generation, transportation, processing, handling, production
or disposal of any Hazardous Substance except in compliance with all
Environmental Laws such that there is no Material Adverse Effect;

(b) to the best knowledge of the Loan Parties, underground storage tanks are not
and have not been located on the Improvements except in compliance with all
Environmental Laws;

(c) to the best knowledge of the Loan Parties, the soil, subsoil, bedrock,
surface water and groundwater of the Improvements are free of any Hazardous
Substances;

52

--------------------------------------------------------------------------------



(d) to the best knowledge of the Loan Parties, there has been no Release, nor is
there the threat of a Release, of any Hazardous Substance on, at or from the
Improvements or any property adjacent to the Improvements which through soil,
subsoil, bedrock, surface water or groundwater migration could come to be
located on the Improvements, and no Loan Party has received any form of notice
or inquiry from any federal, state or local governmental agency or authority,
any operator, tenant, subtenant, licensee or occupant of the Improvements or any
property adjacent to or within the immediate vicinity of the Improvements or any
other Person with regard to a Release or the threat of a Release of any
Hazardous Substance on, at or from the Improvements or any property adjacent to
the Improvements;

(e) all Environmental Permits relating to the Loan Parties and the Improvements
have been obtained and are in full force and effect, and no event has occurred
with respect to any of the Loan Parties or the Improvements which, with the
passage of time or the giving of notice, or both, would constitute a violation
of any applicable Environmental Law or non-compliance with any Environmental
Permit; there are no agreements, consent orders, decrees, judgments, license or
permit conditions or other orders or directives of any federal, state or local
court, governmental agency or authority relating to the past, present or future
ownership, use, operation, sale, transfer or conveyance of the Improvements
which require any change in the present condition of the Improvements or any
work, repairs, construction, containment, clean up, investigations, studies,
removal or other remedial action or capital expenditures with respect to the
Improvements; and

(f) there are no actions, suits, claims or proceedings, pending or, to the
knowledge of Loan Parties, threatened, which could cause the incurrence of
expenses or costs of any name or description or which seek money damages,
injunctive relief, remedial action or any other remedy that arise out of, relate
to or result from (i) a violation or alleged violation by any Loan Party of any
applicable Environmental Law or non-compliance or alleged non-compliance with
any Environmental Permit, (ii) the presence of any Hazardous Substance or a
Release or the threat of a Release of any Hazardous Substance on, at or from the
Improvements or any property adjacent to the Improvements or (iii) exposure to
any Hazardous Substance to the extent the same arises from the Improvements or
business or operations of any Loan Party.

9.2 Environmental Compliance. The Loan Parties shall:

(a) comply with, and shall cause all operators, tenants, subtenants, licensees
and occupants of the Improvements to comply with, in all material respects all
applicable Environmental Laws and shall obtain and comply with, and shall cause
all operators, tenants, subtenants, licensees and occupants of the Improvements
to obtain and comply with, in all material respects all Environmental Permits;

(b) promptly provide Lender with a copy of all notifications which any Loan
Party gives or receives with respect to any past or present material Release or
the threat of a material Release of a Hazardous Substance on, at or from the
Improvements or any property adjacent to the Improvements or by any Loan Party,
except where such Release or threat of Release is in compliance in all material
respects with Environmental Laws or Environmental Permits;

(c) at reasonable times allow the Lender and its officers, employees, agents,
representatives, contractors and subcontractors reasonable access after
reasonable prior notice to the Improvements for the purposes of ascertaining
compliance with Environmental Laws and site conditions, including, but not
limited to, subsurface conditions;

53

--------------------------------------------------------------------------------



(d) deliver promptly to the Lender: (i) copies of any documents regarding
alleged material, or actual, noncompliance with or liability under Environmental
Permits or Environmental Laws received from the United States Environmental
Protection Agency, or any other Governmental Authority concerning the operations
of any of the Loan Parties or the Improvements; and (ii) copies of any documents
regarding alleged material, or actual, noncompliance with Environmental Permits
or Environmental Laws submitted by any of the Loan Parties to the United States
Environmental Protection Agency, or any other Governmental Authority concerning
its operations or the Improvements; and,

(e) if at any time the Lender obtains any reasonable evidence or information
which suggests that a material environmental problem may exist with respect to
any of the Loan Parties or any of the Improvements, at the Lender’s request
provide to the Lender an environmental inspection and audit report regarding
alleged or actual material noncompliance with Environmental Permits or
Environmental Laws prepared by an environmental engineer or other qualified
person reasonably acceptable to the Lender at Borrower’s expense. If such audit
report indicates the presence of any Hazardous Substance or a Release or the
threat of a Release of any Hazardous Substance by any of the Loan Parties or on,
at or from the Improvements, the Loan Parties shall promptly undertake and
diligently pursue to completion all legally required investigative, containment,
removal, clean up and other remedial actions, using methods recommended by the
engineer or other person who prepared said audit report or a person that is
reasonably acceptable to Lender selected by the Loan Parties that is otherwise
qualified to make such recommendations, and all of which actions shall be
acceptable under Environmental Laws.

9.3 Indemnity. Borrower agrees to, and agrees to cause the Loan Parties to,
indemnify, defend and hold harmless the Lender from and against any and all
liabilities, claims, damages, penalties, expenditures, losses or charges,
including, but not limited to, all costs of investigation, monitoring, legal
representation, remedial response, removal, restoration or permit acquisition of
any kind whatsoever, which may now or in the future be undertaken, suffered,
paid, awarded, assessed, or otherwise incurred by the Lender (or any other
Person affiliated with the Lender or representing or acting for the Lender or at
the Lender’s behest, or with a claim on the Lender or to whom the Lender has
liability or responsibility of any sort related to this Section 9.3) relating
to, resulting from or arising out of (a) the use of the Improvements for the
storage, treatment, generation, transportation, processing, handling, production
or disposal of any Hazardous Substance or as a landfill or other waste disposal
site, (b) the presence of any Hazardous Substance or a Release or the threat of
a Release of any Hazardous Substance on, at or from the Improvements, (c) the
failure to promptly undertake and diligently pursue to completion all reasonably
appropriate or legally required investigative, containment, removal, clean up
and other remedial actions with respect to a Release or the threat of a Release
of any Hazardous Substance on, at or from the Improvements, (d) human exposure
to any Hazardous Substance, noises, vibrations or nuisances of whatever kind to
the extent the same arise from the condition of the Improvements or the
ownership, use, operation, sale, transfer or conveyance thereof, (e) a violation
of any applicable Environmental Law, (f) non-compliance with any Environmental
Permit or (g) a material misrepresentation or inaccuracy in any representation
or warranty or a material breach of or failure to perform any covenant made by
Borrower in this Agreement. Such costs or other liabilities incurred by the
Lender or other Person described in this Section 9.3 shall be deemed to include,
without limitation, any sums which the Lender deems necessary or desirable to
expend to protect its Liens.

54

--------------------------------------------------------------------------------



9.4 No Limitation. The liability of the Borrower and Loan Parties under this
Article 9 shall in no way be limited, abridged, impaired or otherwise affected
by (a) any amendment or modification of this Agreement or any other document
relating to the Obligations by or for the benefit of the Loan Parties or any
subsequent owner of the Improvements except for an amendment or modification
which expressly refers to this Article 9, (b) any extensions of time for payment
or performance required by this Agreement or any other document relating to the
Obligations, (c) the release of any of the Loan Parties or any other person from
the performance or observance of any of the agreements, covenants, terms or
conditions contained in this Agreement or any other document relating to the
Obligations by operation of law, the Lender’s voluntary act or otherwise, (d)
the invalidity or unenforceability of any of the terms or provisions of this
Agreement or any other document relating to the Obligations, (e) any exculpatory
provision contained in this Agreement or any other document relating to the
Obligations limiting the Lender’s recourse to property encumbered by any
mortgage or to any other security or limiting the Lender’s rights to a
deficiency judgment against any Loan Party, (f) any applicable statute of
limitations, (g) any investigation or inquiry conducted by or on behalf of the
Lender or any information which the Lender may have or obtain with respect to
the environmental or ecological condition of the Improvements, (h) the sale,
assignment or foreclosure of any interest in collateral for the Obligations, (i)
the sale, transfer or conveyance of all or part of the Improvements, (j) the
dissolution and liquidation of any Loan Party, (k) the death or legal incapacity
of any individual, (l) the release or discharge, in whole or in part, of any
Loan Party in any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceeding, or (m) any other
circumstances which might otherwise constitute a legal or equitable release or
discharge of any Loan Party, in whole or in part.

9.5 Survival. Notwithstanding anything to the contrary contained herein, the
liability and obligations of the Loan Parties under Section 9.3 shall survive
the discharge, satisfaction or assignment of this Agreement and the payment in
full of all of the Obligations, unless such liability and obligations are
terminated with express reference to this Section 9.5.

9.6 Investigations. If a Default occurs pursuant to this Agreement or any other
Loan Document, the Lender or its designee shall have the right, upon reasonable
notice to the Borrower, to enter upon the Improvements and conduct such tests,
investigation and sampling, including, but not limited to, installation of
monitoring wells, as shall be reasonably necessary for the Lender to determine
whether any disposal of Hazardous Substances has occurred on, at or near the
Improvements. The costs of all such tests, investigations and samplings shall be
considered as additional Obligations secured by the Collateral and shall become
immediately due and payable without notice and with interest thereon at the
highest rate then borne by any of the Obligations.

9.7 No Warranty Regarding Information. Borrower agrees that Lender has no duty
to warn any of the Loan Parties or any other Person about any actual or
potential environmental contamination or other problem that may have become
apparent or will become apparent to the Lender.

55

--------------------------------------------------------------------------------



ARTICLE 10 - DEFAULTS

10.1 Defaults. The following events (hereinafter called “Events of Default”)
shall constitute “Events of Default” under this Agreement:

(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.1(a)) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made; provided, however, if any Event
of Default under this Section 10.1(c) occurs on account of a misrepresentation
made in good faith under Section 4.19 hereof, the Borrower shall have 30
consecutive days from the earlier of (i) the date the Borrower becomes aware of
the facts forming the basis of the Event of Default, or (ii) the date notice of
such Event of Default shall have been made to the Borrower by the Lender, in
which to take the steps necessary to remedy the underlying facts and render the
representation or warranty true and correct;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.6(a), Section 6.7(a) (with respect to a Loan
Party’s existence) or 6.11, or in Article 7;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article 10), and such failure shall
continue unremedied for a period of (i) 5 days after the earlier of such breach
or notice thereof from the Lender if such breach relates to terms or provisions
of Section 6.1, 6.3, 6.4, 6.5, 6.6 (other than Section 6.6(a)), 6.7, or 6.9 of
this Agreement or (ii) 15 days after the earlier of such breach or notice
thereof from the Lender if such breach relates to terms or provisions of any
other Section of this Agreement;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, unless such
failure is being contested in compliance with Section 6.5;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 10.1(g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

56



--------------------------------------------------------------------------------



(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.1(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 shall be rendered against any Loan Party, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets with an aggregate market
value in excess of $200,000 of any Loan Party or to enforce any such judgment or
any Loan Party shall fail within 30 days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided, provided if such default is on account of
a default by a Loan Party other than the Borrower, that such default also could
reasonably be expected to have a Material Adverse Effect;

57

--------------------------------------------------------------------------------



(o) any Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party and such could
reasonably be expected to have a Material Adverse Effect, or any Loan Guarantor
shall deny that it has any further liability under the Loan Guaranty to which it
is a party, or shall give notice to such effect;

(p) any Security Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral appropriately
described therein and purported to be covered thereby, after any applicable cure
period as set forth in Section 10.1(c), except as permitted by the terms of any
Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or there shall exist
a default under any Collateral Document beyond any applicable notice or cure
period, provided if such default is on account of a default by a Loan Party
other than the Borrower, that such default also could reasonably be expected to
have a Material Adverse Effect;

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(r) any event of default occurs and is continuing beyond any applicable grace
and cure periods with respect to any obligation, that is not pursuant to the
Loan Documents, of any Loan Party to Lender.

10.2 Remedies.

(a) If any one or more Events of Default listed in Section 10.1(h) or Section
10.1(i) occur and are not waived in writing by the Lender, (a) the Revolving
Credit Commitment and any further obligations of the Lender shall be deemed to
be automatically and without need for further action terminated, and (b) all
Obligations of the Borrower to the Lender, automatically and without need for
further action, shall become forthwith due and payable without presentment,
demand, protest, or other notice of any kind, all of which are hereby expressly
waived. If any one or more Events of Default other than those listed in Section
10.1(h) or Section 10.1(i) occur, the Lender may, at its option, take either or
both of the following actions at the same or different times: (i) terminate the
Revolving Credit Commitment and any obligations of the Lender, and (ii) declare
all Obligations of the Borrower to the Lender, automatically and without need
for further action, to be forthwith due and payable without presentment, demand,
protest, or other notice of any kind, all of which are hereby expressly waived.

58

--------------------------------------------------------------------------------



(b) In case any such Events of Default shall occur and are not waived by the
Lender, the Lender shall be entitled to recover judgment against the Borrower
for all Obligations of the Borrower to the Lender either before, or after, or
during the pendency of any proceedings for the enforcement, of any Security
Document and, in the event of realization of any funds from any security or
guarantee and application thereof to the payment of the Obligations due, the
Lender shall be entitled to enforce payment of and recover judgment for all
amounts remaining due and unpaid on such Obligations.

(c) The Lender shall be entitled to exercise any other legal or equitable right
which it may have, and may proceed to protect and enforce its rights by any
other appropriate proceedings, including action for the specific performance of
any covenant or agreement contained in this Agreement and the Loan Documents.

(d) In case any such Events of Default shall occur and not be waived by the
Lender, the Lender may require the Borrower to deposit as cash collateral in a
cash collateral account maintained with Lender an amount equal to one hundred
five percent (105%) of the maximum amount currently or at any time thereafter
available to be drawn under outstanding Letters of Credit.

ARTICLE 11 - MISCELLANEOUS

11.1 Waiver, Cumulative Rights. No delay or failure of the Lender to exercise
any right, remedy, power or privilege hereunder shall impair the same or be
construed to be a waiver of the same or of any Event of Default or an
acquiescence therein. No single or partial exercise of any right, remedy, power
or privilege shall preclude other or further exercise thereof by the Lender. All
rights, remedies, powers, and privileges herein conferred upon the Lender shall
be deemed cumulative and not exclusive of any others available. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.12, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Event of Default, regardless of
whether the Lender may have had notice or knowledge of such Event of Default at
the time.

11.2 Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the execution and delivery of
the Loan Documents. All indemnity and reimbursement obligations provided in this
Agreement shall survive the discharge, satisfaction or assignment of this
Agreement and the payment in full of all of the Obligations unless expressly
released or waived by the Lender.

11.3 Setoff. The Lender, and each of its Affiliates, is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by Lender or any of its Affiliates to or for the credit or the account of any
Loan Party against any and all of the obligations of such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to Lender,
irrespective of whether or not Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the Loan
Party may be contingent or unmatured or are owed to a branch or office of Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Lender and its Affiliates under this Section 11.3
are in addition to other rights and remedies (including other rights of setoff)
that Lender or its Affiliates may have. Lender agrees to notify the Borrower
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

59



--------------------------------------------------------------------------------



11.4 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by other means, all notices and other communications
provided for in the Loan Documents shall be in writing and shall be delivered by
hand, sent by overnight courier service, mailed by certified or registered mail
or sent by telecopier (with a copy deposited in the mail on the date of
transmission) as follows:

If to the Lender:

Manufacturers and Traders Trust Company
3 City Center, 180 S. Clinton Avenue
Rochester, New York 14604
Attention: J. Theodore Smith, Administrative Vice President, Corporate Banking
Telecopier: (585) 325-5105

with a copy to:

Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534
Attention: Beth Ela Wilkens
Telecopier: (585) 419-8817

If to Loan Parties:

               Transcat, Inc. 35 Vantage Point Drive Rochester, New York 14624
Attention:  Michael Tschiderer, Vice President of Finance and Chief Financial
Officer Telecopier: (585) 352-7788



60

--------------------------------------------------------------------------------



with a copy to:

Harter Secrest & Emery LLP
One Bausch & Lomb Plaza
Rochester, New York 14604
Attention: James Jenkins
Telecopier: (585) 232-2152

Notices delivered by hand shall be deemed to have been given when received, when
sent by overnight courier service shall be deemed given the Business Day after
deposit with the courier marked for next Business Day delivery, when mailed by
certified or registered mail shall be deemed to have been given when received,
and when sent by telecopier shall be deemed to have been given when confirmation
of transmission has been received (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day).

(b) Change of Address. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

11.5 Successors and Assigns. The provisions of the Loan Documents shall be
binding upon and inure to the benefit of, and shall be enforceable by, the
parties hereto and their respective successors and assigns; provided, however,
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender. Upon any transfer of
any Obligation or any interest therein any Lender may deliver or otherwise
transfer or assign to the holder any Collateral or guarantees for the
Obligation, which holder shall thereupon have all the rights of the Lender.

11.6 Indemnification by Borrower; Waiver of Consequential Damages.

(a) The Borrower shall indemnify the Lender and its Affiliates, directors,
officers, employees, representatives, contractors, attorneys and agents (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee including all allocated costs of in-house counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration of hereof, (ii) any Loan or Letters of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. All payments due under this Section 11.6 shall be due not later
than five Business Days after demand therefor.

61

--------------------------------------------------------------------------------



(b) To the fullest extent permitted by applicable law, no Loan Party shall
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with the Loan Documents or the
transactions contemplated hereby or thereby.

11.7 Usury. The Loan Documents are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration or maturity
of the indebtedness evidenced hereby or otherwise, shall the amount paid or
agreed to be paid to Lender for the use or the forbearance of the indebtedness
evidenced hereby exceed the maximum permissible under applicable law. As used in
this Section 11.7, the term “applicable law” shall mean the law in effect as of
the date hereof, provided, however that in the event there is a change in the
law which results in a higher permissible rate of interest, then the Loan
Documents shall be governed by such new law as of its effective date. If, under
or from any circumstances whatsoever, fulfillment of any provision hereof or of
any of the Loan Documents at the time performance of such provision shall be
due, shall involve exceeding the limit of such validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limits of such validity, and if under or from any circumstances whatsoever the
Lender should ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the principal balance evidenced hereby and not to the payment
of interest, or if all principal shall have been repaid in full, refunded to
Loan Party. This provision shall control every other provision of all Loan
Documents.

11.8 Severability. In the event that any one or more of the provisions contained
in this Agreement or any other Loan Document shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or such
other Loan Document, each of which shall be enforced to the greatest legal
extent originally intended.

11.9 Patriot Act. Lender hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 signed into law
October 26, 2001 and for purposes of this Section 11.9 called the “Patriot
Act”), it is required to obtain, verify, and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow Lender to identify the Loan
Parties in accordance with the Patriot Act. The Borrower agrees to, promptly
following a request by Lender, provide all such other documentation and
information that Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

62

--------------------------------------------------------------------------------



11.10 Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any permitted assignee of or participant in, or any prospective permitted
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.10 or (ii) becomes available to the Lender on a nonconfidential
basis from a source other than the Borrower; provided that (A) if the Lender is
required in any legal, regulatory or similar proceeding to disclose any
Information, the Lender will give the Borrower prompt written notice thereof so
that the Borrower may seek an appropriate protective order or waive the
requirements of this Section 11.10, (B) if Borrower does not provide such
protective order or waiver within the appropriate time limit, the Lender may
disclose the Information to such court or other tribunal strictly in accordance
with such requirement, and (C) the provisos in subclauses (A) and (B) shall not
apply to requests by bank and securities examiners having or claiming to have
authority to regulate or oversee the Lender’s business or that of its Affiliates
in connection with the exercise of such authority or claimed authority and not
involving any governmental, administrative or judicial process. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

11.11 Counterparts; Effectiveness; Integration; Electronic Execution. The Loan
Documents may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single respective agreement.
Delivery of an executed counterpart of a signature page of a Loan Document by
telecopy or email attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.12 Entire Agreement; Amendment; Other Agreements. This Agreement and the Loan
Documents embody the entire agreement and understanding among the parties and
supersede all prior agreements and understandings relating to the subject matter
hereof. This Agreement embodies all commitments to lend between the Lender and
the Borrower with respect to the subject matter hereof and supersedes any prior
commitments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Lender, or (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Lender and the Loan Party or Loan Parties that are parties thereto.

63



--------------------------------------------------------------------------------



11.13 Governing Law; Jurisdiction.

(a) Governing Law. This Agreement and the Loan Documents, together with all of
the rights and obligations of the parties hereto, shall be construed, governed
and enforced in accordance with the internal laws of the State of New York,
including Section 5-1401 of its General Obligations Law.

(b) Jurisdiction. Each party irrevocably and unconditionally submits, and the
Borrower shall cause each other Loan Party to irrevocably and unconditionally
submit, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in Monroe County and of the United
States District Court of the Western District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees, and the Borrower shall cause each other Loan Party to unconditionally
agree, that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court. The Borrower and Lender agree, and the
Borrower shall cause each other Loan Party to agree, that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each of the parties irrevocably and unconditionally waives,
and the Borrower shall cause each other Loan Party to irrevocably and
unconditionally waive, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.13(b). Each of the parties
hereto hereby irrevocably waives, and the Borrower shall cause each other Loan
Party to irrevocably waive, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each of the parties irrevocably consents, and the
Borrower shall cause each other Loan Party to irrevocably consent, to service of
process in the manner provided for notices in Section 11.4. Nothing in this
Agreement will affect the right of any such party to serve process in any other
manner permitted by applicable law.

64

--------------------------------------------------------------------------------



(e) WAIVER OF TRIAL BY JURY. LENDER AND EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). LENDER AND EACH LOAN PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.13(e).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives by their signatures below as of the date
first above written.

[Signature Pages Follow]

65

--------------------------------------------------------------------------------



MANUFACTURERS AND TRADERS TRUST COMPANY

By:      /s/ J. Theodore Smith                             J. Theodore Smith
Administrative Vice President


TRANSCAT, INC.

By:      /s/ Michael Tschiderer                           Michael Tschiderer
Vice President of Finance and Chief Financial Officer



Signature Page – Credit Facility Agreement

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE

TRANSCAT, INC.
COMPLIANCE CERTIFICATE

As of ______________

Definitions used in this Certificate have the meanings given to them in the
Amended and Restated Credit Facility Agreement (“Credit Agreement”) dated )
October 30, 2017, as amended.

In connection with the [quarterly consolidated financial statements (“Quarterly
Statements”) / annual consolidated financial statements (“Annual Statements”)]
delivered to the Lender for the period ended [_______________________]
(“Applicable Quarter” / “Applicable Year”] / [fourth Fiscal Quarter ended
[______________]), as required by Section 6.1(c) of the Credit Agreement I
hereby certify that:

(a) [Note: clause (a) not required for 4th Quarter Certificate][The Annual
Statements / The Quarterly Statements, subject to the absence of footnote
disclosure and normal year-end audit adjustments] (i) fairly present in all
material respects the consolidated] financial condition of the Borrower as of
the last day of the [Applicable Year / Applicable Quarter], and the consolidated
results of operations and cash flows of the Borrower for such period and (ii)
excepting the cash flows, have been prepared in accordance with GAAP (or a
reconciliation statement has been delivered together therewith conforming such
consolidated financial statements to GAAP).

(b) [No Default has occurred and is continuing and no Event of Default that has
not been waived in writing by the Lender has occurred. / A Default has occurred
and is continuing or an Event of Default that has not been waived in writing by
the Lender has occurred, the nature of such Default or Event of Default is
_________________________, such Default has existed and been continuing or Event
of Default has existed during the period _________________________, and the
Borrower has taken and/or proposes to take the following actions with respect
thereto: ______________________________.]

(c) Set forth below is a schedule of the computations determining compliance
with the covenants contained in Article 8 of the Credit Agreement, which
calculations are correct and accurately reflect the consolidated financial
condition of the Borrower as of the end of the date shown above:

Credit
Agreement
Section Covenant Requirement Calculation as of
Above Date Compliance
(Yes/No) 8.1 Leverage Ratio < 3.00:1.00 ____:1.00 8.2 Fixed Charge Coverage
Ratio ≥ 1.15:1.00 ____:1.00



Exhibit A

--------------------------------------------------------------------------------



The Leverage Ratio is _____:1.00. Based upon such ratio, the Applicable Rate
will be set at Level ___.

(d) With respect to the [Annual Statements / Quarterly Statements], [there are
no changes in GAAP applied in the their preparation from GAAP as previously
applicable that would affect the calculation of, or compliance with, Article 8
of the Credit Agreement / changes in GAAP applied in the their preparation from
GAAP as previously applicable that would affect the calculation of, or
compliance with, Article 8 of the Credit Agreement are
__________________________________ , reconciled as follows:
_______________________.

  Transcat, Inc. Chief Financial Officer   Dated:   



Exhibit A



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF REVOLVING CREDIT NOTE

AMENDED AND RESTATED REVOLVING CREDIT NOTE

$30,000,000 October 30, 2017



This Amended and Restated Revolving Credit Note (“Note”) continues and evidences
in part the obligations evidenced by, and amends, replaces and restates in its
entirety, the Amended and Restated Revolving Credit Note (“Prior Note”), dated
August 26, 2014, made by Transcat, Inc. (“Borrower”), a corporation organized
under the laws of the State of Ohio, in favor of Manufacturers and Traders Trust
Company, a New York banking corporation (“Lender”). Nothing contained in this
Note shall be construed to be payment of the obligations of the Borrower under
the Prior Note or to extinguish, release, or discharge, or constitute, create,
or effect a novation of, or an agreement to extinguish, the obligations of the
Borrower with respect to the Prior Note.

Borrower, for value received, hereby promises to pay to the order of Lender, the
principal sum of Thirty Million Dollars ($30,000,000) or if less, the amount of
the Revolving Credit Loans loaned by the Lender to Borrower pursuant to the
Credit Agreement (defined below), in lawful money of the United States of
America and in immediately available funds, with interest on the unpaid
principal balance hereof, for the period such balance is outstanding, at the
rates of interest as provided in the Credit Agreement. Payments shall be due and
payable on the dates and as provided in the Credit Agreement, with a final
payment on the Revolving Credit Termination Date.

The date and amount of each Revolving Credit Loan made by the Lender to the
Borrower under the Credit Agreement, and each payment of principal thereof,
shall be recorded by the Lender on its books. The Lender’s records shall be
presumed to be accurate absent manifest error.

This is a Revolving Credit Note referred to in that certain Amended and Restated
Credit Facility Agreement, dated as of October 30, 2017 by and between Borrower
and Lender (as the same has been and in the future may be modified, supplemented
and replaced from time to time, the “Credit Agreement”), and evidences the
Revolving Credit Loans made thereunder. All capitalized terms not defined herein
shall have the meanings given to them in the Credit Agreement, and the terms of
the Credit Agreement applicable to this Note are incorporated herein.

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.

TRANSCAT, INC.   By:                   Michael Tschiderer Vice President of
Finance and Chief Financial Officer



Exhibit B

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF TERM LOAN NOTE

TERM LOAN NOTE

$15,000,000 October 30, 2017



Transcat, Inc. (“Borrower”), a corporation organized under the laws of the State
of Ohio, for value received, hereby promises to pay to the order of
Manufacturers and Traders Trust Company, a New York banking corporation
(“Lender”), the principal sum of Fifteen Million Dollars ($15,000,000) in lawful
money of the United States of America and in immediately available funds, with
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, at the rates of interest as provided in the Credit Agreement
(described below). Payments shall be due and payable on the dates and as
provided in the Credit Agreement, with a final payment on the Term Loan Maturity
Date.

This is the Term Loan Note referred to in that certain Amended and Restated
Credit Facility Agreement, dated as of October 30, 2017 by and between Borrower
and Lender (as the same has been and in the future may be modified, supplemented
and replaced from time to time, the “Credit Agreement”), and evidences the Term
Loan made thereunder. All capitalized terms not defined herein shall have the
meanings given to them in the Credit Agreement, and the terms of the Credit
Agreement are incorporated herein.

Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.

TRANSCAT, INC.   By:                   Michael Tschiderer Vice President of
Finance Chief Financial Officer


Exhibit C

--------------------------------------------------------------------------------



SCHEDULE 1.1
SECURITY DOCUMENTS

Master Security Agreement

Master Continuing Guaranty

Pledge Agreement

Patent Security Agreement

Trademark Security Agreement, as amended

UCC Financing Statements (Borrower and Loan Guarantors)

Deposit Control Agreements

Copyright Security Agreement (if required by Lender after the Closing Date)

Any and all joinder agreements, supplements, amendments, reaffirmations, or
replacements and all supporting documents and agreements such as stock powers,
endorsements, control agreement, and allonges

--------------------------------------------------------------------------------



SCHEDULE 4.1
LOAN PARTIES’ JURISDICTIONS OF FORMATION AND QUALIFICATION

Transcat, Inc. is an Ohio corporation qualified to do business in Texas, New
York, New Jersey, North Carolina, Missouri, Colorado, California, Massachusetts,
Pennsylvania, Tennessee and Oregon.

United Scale & Engineering Corporation is a Wisconsin corporation qualified to
do business in Michigan.

WTT Real Estate Acquisition, LLC is a New York limited liability company
qualified to do business in Montana.

Anmar Metrology, Inc. is a California corporation.

--------------------------------------------------------------------------------



SCHEDULE 4.4
EQUITY INTERESTS OF LOAN PARTIES AND RELATED MATTERS

As of June 30, 2017, 7,129,632 of the Borrower’s 30,000,000 authorized shares of
common stock, par value $.50 per share, were issued and outstanding.

As of the Closing Date, the following subsidiaries are wholly-owned by the
Borrower: 
       Transcat (Canada) Inc.
       WTT Real Estate Acquisition, LLC
       Anmar Metrology, Inc.
       United Scale & Engineering Corporation

As of the Closing Date, Ulrich Metrology, Inc. is wholly-owned by Transcat
(Canada) Inc.

As of the Closing Date, Nordcal Calibration, Inc. is wholly-owned by Ulrich
Metrology, Inc.

--------------------------------------------------------------------------------



SCHEDULE 4.5
LITIGATION

None

--------------------------------------------------------------------------------



SCHEDULE 4.6
FINANCIAL CONDITION – UNDISCLOSED LIABILITIES

None

--------------------------------------------------------------------------------



SCHEDULE 4.8
TAXES

None

--------------------------------------------------------------------------------



SCHEDULE 4.9
LOCATIONS

[See attached]

--------------------------------------------------------------------------------



SCHEDULE 4.14
INTELLECTUAL PROPERTY

REGISTERED PATENT (USPTO)

Application No. 11/747,352, which published as Publication No. 2008/0278493, is
registered to the Borrower.

REGISTERED TRADEMARKS (USPTO)

The following trademarks are registered to the Borrower:
Registration No. 2,920,736 for ‘CALTRAK’;
Registration No. 3,812,670 for ‘TRANSCAT’; and
Registration No. 5,204,060 for ‘C3’.

REGISTERED TRADEMARKS (CANADA)
Registration No. TMA968511 for ‘TRANSCAT’; and
Registration No. TMA669617 for ‘CALTRAK’.

REGISTERED TRADEMARKS (PUERTO RICO)
Registration No. 63,356 for ‘CALTRAK’.

REGISTERED COPYRIGHTS (U.S. Copyright Office)

Copyright No. CSN0031625 for ‘Transcatalog : a handbook of calibration,
temperature instrumentation & accessories’ is registered to the Borrower.

--------------------------------------------------------------------------------



SCHEDULE 4.16
SUBSIDIARIES AND JOINT VENTURES

None except those listed on Schedule 4.4

--------------------------------------------------------------------------------



SCHEDULE 4.17
ERISA MATTERS

None

--------------------------------------------------------------------------------



SCHEDULE 4.20
AFFILIATE TRANSACTIONS

None

--------------------------------------------------------------------------------



SCHEDULE 7.1
PERMITTED INDEBTEDNESS

Lien evidenced by UCC financing statement File Number OH00197096794 filed
1/29/16 with the Ohio Department of State, limited to security interests in
equipment leased to Borrower by IKON Financial Services

--------------------------------------------------------------------------------



SCHEDULE 7.2
LIENS

None

--------------------------------------------------------------------------------



SCHEDULE 7.4
INVESTMENTS

None

--------------------------------------------------------------------------------



SCHEDULE 7.10
RESTRICTIVE AGREEMENTS

None

--------------------------------------------------------------------------------



SCHEDULE 9.1
ENVIRONMENTAL MATTERS

None

--------------------------------------------------------------------------------